            Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 1 of 73




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
EVERCARE CHOICE, INC.,
                                                                     FIRST AMENDED
                                            Plaintiff,               COMPLAINT

-against-                                                            Civil Case No.: 7:20-cv-02733

PKF O’CONNOR DAVIES, LLP; O’CONNOR DAVIES,                           Date Filed: 4/1/2020
LLP, O’CONNOR DAVIES MUNNS & DOBBINS, LLP;
and Individuals THOMAS P. KENNEDY; CHRISTOPHER
J. McCARTHY; MICHAEL J. SUAREZ; GARRETT M.
HIGGINS; DOROTHEA RUSSO, AND JOHN DOES 1-10.

                                             Defendants.
-----------------------------------------------------------------X

        Plaintiff, EverCare Choice, Inc., (“EverCare”), by and through its attorneys, Moritt Hock

& Hamroff LLP, as and for its First Amended Complaint against Defendants PKF O’Connor

Davies, LLP; O’Connor Davies, LLP; O’Connor Davies Munns & Dobbins, LLP; (collectively,

the “PKF Entities”); Thomas P. Kennedy (“Kennedy”); Christopher J. McCarthy (“McCarthy”);

Michael J. Suarez (“Suarez”); Garrett M. Higgins (“Higgins”); and Dorothea Russo (“Russo”)

(Kennedy, McCarthy, Suarez, Higgins and Russo shall be referred to herein collectively as the

“Individual Auditor Defendants,” and the Individual Auditor Defendants, together with the PKF

Entities shall be referred to herein collectively as the “PKF Defendants,” “PKF” or, alternatively,

“Defendants”), states and alleges as follows:

                                      -I.      NATURE OF THE ACTION

        1.       This action arises out of Defendants’ multiple acts of fraud, aiding and abetting

fraud, breach of fiduciary duty, aiding and abetting breach of fiduciary duty, breach of contract,

and auditor malpractice, and seeks any and all common law damages as well as statutory treble
          Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 2 of 73




damages, attorneys’ fees and costs pursuant to the Racketeer Influenced and Corrupt

Organizations Act, 18 U.S.C. § 1961, et seq.

         2.       EverCare is a not-for-profit managed long-term care plan (“MLTCP”) that

provides health care services to Medicaid recipients in Orange, Rockland and Dutchess counties.

Defendants are certified public accountants, tax advisors and auditors, who, from in or about

March 2002 through and including mid-May 2016 (the “Relevant Period”), simultaneously

served as certified public accountants, tax advisors and consultants for EverCare, EverCare’s

former parent company Elant, Inc. (“Elant”) and certain of EverCare’s former affiliates,

including     The     Elant    Foundation,       Inc.   (“Foundation”),        Elant    At    Brandywine,        Inc.

(“Brandywine”), Elant At Goshen, Inc. (“Goshen”), Elant At Newburgh, Inc. D/B/A Elant At

Meadow Hill (“Newburgh”), Elant At Fishkill, Inc. (“Fishkill”), Glen Arden, Inc. (“Glen

Arden”) (collectively the “Elant Entities”). Brandywine, Goshen, Newburgh, and Fishkill, all of

which are skilled nursing facilities, are collectively referred to herein as the “Elant SNFs.”

         3.       During the Relevant Period, in concert with Elant’s officers and/or directors,

including Todd Whitney (“Whitney”), Donna Cornell (“Cornell”) and Debra M. Zambito

(“Zambito”) (collectively the “Elant Leaders”),1 Defendants, intentionally caused EverCare to

severely under-report its principal liability -- millions of dollars in accrued administrative costs

and medical services that EverCare service providers delivered and billed to EverCare’s plan

members for each “encounter” or contact that occurred between those plan members and

EverCare service providers during a relevant reporting period (“Encounter Data”) -- to New

York State (“NYS” or, alternatively, the “State”) regulators creating the appearance of a cash

1
  The Elant Entities and the Elant Leaders shall collectively be referred to as the “Elant Group.” The Elant Leaders
are not parties to this action but were the subject of a prior action, the existence and sustance of of are publically
available. [refer to footnote 4 on p 9]



                                                          2
         Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 3 of 73




surplus on EverCare’s balance sheet when in actuality it was drowning in incurred but not

reconciled liabilities related to these unreported encounters.

        4.       At all times relevant to the facts and circumstances alleged herein, each of the

PKF Defendants, co-conspired with members of the Elant Group, by engaging in deliberate,

intentional, ongoing and continuous racketeering acts and practices through the use of the United

States Postal Service (“USPS”), interstate carriers such as Federal Express (“Fed-Ex”), and

interstate bank, telephone, email and other forms of electronic communications, in violation of

18 USC §§ 1341 and 1343. In particular, throughout the Relevant Period, the PKF Defendants

and members of the Elant Group took advantage of EverCare’s false “paper” liquidity to inter

alia : (1) illegally and without proper authorization, transfer cash from EverCare’s reserves to

Elant and one or more of the other Elant Entities in violation of applicable laws, rules and

regulations (the “Inter-Company Transfers Scheme”); (2) artificially inflate the amount EverCare

paid Elant for certain management services in violation of NYS and federal law to financially

prop up the Elant Entities (the “MMCOR Fraud Scheme”) (3) transfer debts owed and expenses

incurred by Elant’s other affiliated entities, including Goshen and Meadow Hill (the “Obligated

Group”), onto EverCare’s books (the “Loss Transfer Scheme”); and, (4) secure a $23.5 million

Federal Housing Authority (“FHA”) backed mortgage from Wells Fargo, N.A. (“FHA

Mortgage”) on behalf of the Obligated Group (the “FHA Mortgage Scheme”).

        5.       The Defendants participated in these schemes by, inter alia, knowingly preparing

and/or certifying materially false or inaccurate Monthly Encounter Data (“MED”) 2, quarterly

Medicaid Managed Care Operating Reports (“MMCOR”), yearly Audited Financial Statements

(“AFS”) and CHAR500 and Form 990, state and federal income tax returns (“Tax Returns”),

2
 From July 2012 through June 2013 PKF completely failed to file or caused EverCare not to file the MED with the
State Agencies.


                                                      3
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 4 of 73




(collectively, the Tax Returns, MED, MMCOR and AFS shall be referred to herein as the “State

Cost Reports”). Despite Defendants’ actual knowledge of significant and material deficiencies

in the information technology systems provided to EverCare by Elant to collect and report

EverCare’s Encounter Data and Defendants’ direct knowledge of the other improper transfers

and accounting improprieties by which Elant defalcated EverCare, Defendants repeatedly

certified or issued or caused to be certified or issued unqualified State Cost Reports ignoring

these material violations of state and federal law and Generally Accepted Accounting and

Auditing Practices (“GAAS” and “GAAP”) (the “Financial Statement Fraud”).

       6.     To date, and as a direct result of the Loss Transfer Scheme, Inter-Company

Transfers Scheme, MMCOR Fraud Scheme and FHA Mortgage Scheme (collectively referred to

herein as the “RICO Schemes”) furthered by Defendant's Financial Statement Fraud, the PKF

Defendants, acting jointly and severally, have proximately and directly caused EverCare to suffer

ongoing and continuous total actual damages reasonably believed to exceed $25,000,000 and

statutory treble damages in excess of $75,000,000.

                                          -II.       PARTIES

       7.     EverCare is a not-for-profit corporation organized under the laws of the State of

New York.

       8.     EverCare is a tax-exempt organization under Section 501(c) (3) of the United

States Internal Revenue Code.

       9.     EverCare maintains its principal place of business at 31 Cerone Place, Newburgh,

New York 12550.




                                                 4
            Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 5 of 73




        10.     PKF O’Connor Davies, LLP,3 formerly known as PKF LLP, is a New York

Limited Liability Partnership, and a Public Company Accounting Oversight Board (“PCAOB”)

registered public accounting firm with its headquarters in New York.

        11.     O’Connor Davies, LLP is a New York Limited Liability Partnership, and a

PCAOB registered public accounting firm with its headquarters in New York.

        12.     O’Connor Davies Munns & Dobbins, LLP is a New York Limited Liability

Partnership and a PCAOB registered public accounting firm with its headquarters in New York.

        13.     Upon information and belief PKF O’Connor Davies LLP, O’Connor Davies LLP,

and O’Connor Davies Munns & Dobbins, LLP conduct business under the name PKF.

        14.     Upon information and belief, the PKF Entities operate out of and have offices in

New York, New Jersey, Connecticut, Maryland, and Rhode Island.

        15.     During the Relevant Period each of the PKF Entities performed work or supplied

services related to the allegations herein to EverCare and the Elant Entities.

        16.     Upon information and belief, Defendant Kennedy is, and at all times relevant

hereto was, an individual who resides in the State of New York.

        17.     At all times relevant to the allegations set forth herein, Kennedy, a Certified

Public Accountant (“CPA”), was a partner at the PKF Entities working primarily out of the PKF

Harrison Office.

        18.     Upon information and belief, Defendant McCarthy is, and at all times relevant

hereto was, an individual who resides in the State of New York.

        19.     At all times relevant to the allegations set forth herein, McCarthy, a CPA, was a


        3
         Upon information and belief, during the Relevant Period, PKF O’Connor Davies, had been referred to as
PKF O’Connor Davies a division of O’Connor Davies, LLP, but has since ceased operating as a separate division,
and now only operates under one name, PKF O’Connor Davies, LLP.


                                                      5
           Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 6 of 73




partner at the PKF Entities working primarily out of the PKF Harrison Office.

          20.   Upon information and belief, Defendant Suarez is, and at all times relevant hereto

was, an individual who resides in the State of New York.

          21.   At all times relevant to the allegations set forth herein, Suarez, a CPA, was a

manager at the PKF Entities working primarily out of the PKF Harrison Office.

          22.   Upon information and belief, Defendant Russo is, and at all times relevant hereto

was, an individual who resides in the State of New York.

          23.   Upon information and belief, at times relevant to the allegations set forth herein,

Russo, a CPA, was a partner at the PKF Entities primarily working out of the PKF Harrison

Office.

          24.   Upon information and belief, Defendant Higgins is, and at all times relevant

hereto was, an individual who resides in the State of New York.

          25.   At all times relevant to the allegations set forth herein, Higgins, was a partner at

the PKF Entities primarily working out of the PKF Harrison Office.

                                       III.    THE ENTERPRISE

          26.   EverCare is either itself the enterprise, a "victim enterprise" and/or an association-

in-fact enterprise within the meaning of Title 18, United States Code, Section 1961(4), (the

“EverCare Enterprise” or the “Enterprise”).

          27.   Each of the Defendants agreed to and did conduct and participate in the conduct

of the Enterprise’s affairs through a pattern of racketeering activity and for the unlawful purpose

of intentionally defrauding EverCare and others.

          28.   The EverCare Enterprise consists of multiple entities/members, including Elant,

the Elant Entities and the PKF Entities. These entities, along with others, including but not



                                                  6
         Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 7 of 73




limited to the Elant Leaders and the Individual Auditor Defendants, form an enterprise through

formal and informal relationships. Specifically, until on or about December 31, 2014 (the

“Separation Date”), Elant served as EverCare’s sole member and active parent. Elant also served

as active parent of the other Elant Entities. Each member of the Elant Entities, each of the

Defendants and, from time-to-time throughout the Relevant Period, certain other third parties

comprised the members the EverCare Enterprise.

       29.     Members, who constitute the Enterprise, conduct or participate in the conduct of

the affairs of the Enterprise, and are part of it, also have an existence, separate and distinct from

the Enterprise as business consultants and accountants who conduct business unrelated to the

conduct and affairs of the Enterprise and/or the schemes discussed below.

       30.     The EverCare Enterprise constituted an ongoing organization whose members

functioned as a continuing unit throughout the Relevant Period, seeking to achieve a common

purpose and jointly and severally co-conspired to opportunistically capitalize upon and achieve

the common objectives of the Enterprise.

       31.     At all times during the Relevant Period, PKF, by, together with and through

certain PKF parent, subsidiary and affiliated organizations, conducted its public accounting and

business operations for the benefit of clients like the Elant Entities and EverCare.

       32.     Members of the Enterprise, including, but not limited to the PKF Defendants, had

office locations in various jurisdictions, transacted business and functioned in those jurisdictions,

and their activities affected, interstate and foreign commerce.

   -
   (a) Methods and Means of the Enterprise

       33.     The principal purpose of the Enterprise was to generate money for its members,

including the Elant Group and Defendants, by perpetrating the RICO Schemes to defraud



                                                 7
             Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 8 of 73




Evercare, implemented through the Financial Statement Fraud; i.e., the creation, certification and

filing of false financial records, including the AFS, MMCOR, FHA Mortgage documents and tax

returns with various governmental agencies. This purpose was implemented by members of the

Enterprise through various criminal activities, including, but not limited to, bank, mail and wire

fraud.


                                       IV.      JURISDICTION AND VENUE

         34.      This Court has jurisdiction over the parties pursuant to 28 U.S.C. §§ 1331 and

1367.

         35.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) and 18 U.S.C. § 1965.

                                 -
                                 V.       FACTS COMMON TO ALL COUNTS

    (a) General Background

         36.      From EverCare’s inception in or about 1999 until on or about December 31, 2014

(the “Pre-Separation Period”), Elant served as EverCare’s sole corporate member and active

parent. Throughout the Pre-Separation Period, Elant acted as EverCare’s alter ego, and totally

dominated and controlled EverCare, disregarding its corporate form.4

         37.       Throughout the Relevant Period, including, but not limited to, during the Pre-

Separation Period, in addition to disregarding EverCare’s corporate form, Elant and the Elant




         4
             For a detailed recitation of the relevant facts and circumstances giving rise to the claims and assertions
against Defendants herein, reference is made to the First Amended and Supplemental Complaint, together with each
of the exhibits annexed thereto (collectively, the “Elant Amended Complaint” or, alternatively, the “Elant Amended
Cplt.”), filed in an action commenced on or about April 19, 2016 by EverCare against Elant and certain of its present
and former directors, officers, subsidiaries and affiliates, including each of the Elant Leaders, as well as the Elant
Entities, in the Supreme Court of the State of New York, Orange County, captioned Elant Choice, Inc. d/b/a
EverCare v. Elant, Inc., et al.; Index No. EF002597-2016 (N.Y. Sup. Ct., Orange Co., 2016) (Hon. E. Slobod,
J.S.C.) (the “Elant Action”), which Elant Amended Complaint, together with each of the exhibits annexed thereto, is
incorporated as if set forth at length herein and attached hereto as Exhibit 1 to this Amended Complaint against the
PKF Defendants.


                                                          8
          Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 9 of 73




Leaders also dominated and controlled each of the Elant Entities, which included the Elant SNFs,

and various other home health providers and assisted living facilities throughout New York.

        38.       This hierarchical organizational structure enabled the Elant Leaders to co-

conspire with the Individual Auditor Defendants to limit access to information underlying the

execution and perpetration of a massive plan of corruption to a select group, including the Elant

Leaders and the Individual Auditor Defendants, permitting the co-conspirators, over the course

of many years, jointly and severally, to execute their unlawful and deceptive acts and practices

by fraudulently concealing from EverCare’s Board and applicable State regulatory agencies 5 this

multi-million dollar Medicaid fraud.

        39.       As an MLTCP, EverCare is a managed care organization (“MCO”) that serves the

elderly and chronically ill by contracting with a network of medical and other service providers

(including the Elant Entities) to ensure its plan enrollees (“Members”) continue to receive

services necessary to live at home.

         40.      EverCare acts as a partial capitation MLTCP on a per Member per month

(“PMPM”) basis pursuant to, inter alia, the terms and conditions of one or more Partial

Capitation Managed and Long-Term Care Agreements and the New York State Public Health

Law § 4403-f (the “MLTCP Agreements”),6



5
  By way of example, EverCare has been certified and approved by the New York State Department of Health’s
(“DOH”), Office of Health Insurance Programs, Division of Long-Term Care (“OHIP”). In addition to the DOH,
State governmental agencies having jurisdiction to monitor, control, regulate or enforce any and all laws, rules and
regulations governing EverCare’s licensure as an MLTCP, include, but are not limited to, the NYS Department of
Financial Services (“DFS”), the Office of the New York Medicaid Inspector General (“OMIG”) and the Office of
the Attorney General of NYS (the “NYAG”) (collectively the “State Regulators”).

6
  Pursuant to Article II of the form MLTCP Agreements, EverCare, by and through its duly authorized
administrative service managers and providers, professionals, as well as its employees and other representatives,
agreed, inter alia, to comply with all applicable federal laws, rules and regulations and not to violate any such laws,
rules or regulations. Accordingly, all relevant facts and circumstances as alleged herein arising out of or in


                                                          9
         Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 10 of 73




        41.      As a DOH-certified MLTCP, EverCare provides, inter alia, health and long-term

care services on a capitated basis to its Members, primarily the chronically ill, elderly, and

underserved populations residing throughout its network area who are enrolled as plan

participants in the New York State Medical Assistance Program (“Medicaid”), Title 11 of Article

5 of the New York Social Services Law. The DOH is the single State agency charged with

responsibility for the administration of the federal Medicaid program, coordinating at the State

level the regulatory framework established by the Center for Medicare and Medicaid Services of

the U. S. Department of Health and Human Services (“CMS”).

        42.      MLTCPs, as MCOs, are designed to prevent or postpone Medicaid recipients

from progressing to more intensive and expensive forms of care including assisted living and/or

nursing homes. EverCare’s sole source of compensation services it provides comes from state

and federal Medicaid funds in the form of a PMPM capitated payment. As its Members receive

services from providers contracted by EverCare, EverCare, as a NYS certified MLTCP, is

required to record each such encounter through               an appropriate electronic medical records

(“EMR”) Management Information System (“MIS” or, alternatively, “IT System”). EverCare

must compensate the providers for the services they perform, and report each such encounter to

State Regulators, including the DOH, through various State Cost Reports. The State Cost

Reports are then utilized by State Regulators, including the DOH, to, inter alia, determine

whether EverCare meets various statutory liquidity and reserve requirements required to

maintain its license, as well as to determine its PMPM partial capitation rate in the future.




connection with the MLTCP Agreements were interstate transactions that affected and had an impact on interstate
commerce.


                                                      10
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 11 of 73




       43.     Under this structure, EverCare receives, inter alia, monthly PMPM Medicaid

reimbursement payments from the State based on the number of plan participants regardless of

the goods and services EverCare actually receives or performs.

       44.     Additionally, EverCare makes fee-for-service payments to providers in its

contracted provider network for certain covered services offered by those providers based upon

pre-negotiated fee schedules.

       45.     Through this highly regulated process, EverCare generates virtually all of its

annual net revenues from a fixed, partially capitated PMPM rate from Medicaid.

       46.     Medicaid    calculates those revenues      annually based upon a         complex

reimbursement rate formula, but, for any given year, the PMPM reimbursement rate is calculated

not with respect to the current year’s State Cost Reports and MEDs, but frequently it can lag by

as much as two to three years due to the MMCOR benchmarking process that requires complex

actuarial and risk analyses.

       47.     Medicaid reserves the right to review and adjust the reimbursement amounts that

each MCO receives and, from time-to-time the Plan’s management likewise may request that

Medicaid review and revise the MCO’s reimbursement rates as well. Those rates can vary from

year-to-year and the laws and regulations applicable to the program are complex and subject to

varied interpretation.

       48.     Among the multitude of actuarial and other risk factors that can affect the rate-

setting determination, data, including, but not limited to, the following must be considered: (a)

the number of Medicaid beneficiaries in the plan’s Member or “census” pool for each covered

year; (b) its accrued incurred but not reported medical expense liabilities (“IBNR”); (c) certain

actual risk factors such as the average life expectancy of the plan or region’s Member pool; as



                                               11
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 12 of 73




well as (d) other data included in the EMR, such as MMCOR, AFS and Encounter Data, which

the plan submits on a monthly, quarterly, and annual basis.

       49.     Where, as here, an MCO, such as EverCare, submits MMCOR data that does not

accurately and correctly reflect the true magnitude of the IBNR or other expense data it has

accrued for a given period, the reimbursement rates Medicaid assigns to it for that period may

not accurately reflect or sufficiently compensate the MCO for the PMPM goods and services

provided to the MCO’s members during the applicable period        by its vendors.

       50.     From an accounting perspective, IBNRs constitute an estimate of the initial

encounter liability that an MCO accrues as of the date the MCO’s service providers record

encounters with the MCO’s plan members. The MCO is legally obligated to capture each

encounter between a service provider and the MCO’s members and to include that encounter in

its MMCOR and MEDs data for the applicable cost-reporting period.

       51.     The MCO must then code and record the encounter in accordance with a

Medicaid prescribed cost schedule, and then, from an accounting perspective, the cost becomes

an accrued expense, which the MCO must then aggregate with each of its other encounters

recorded during that MMCOR reporting period.

       52.     Once the provider submits an invoice to the MCO for any particular pre-

authorized encounter, an “adjudication” process occurs whereby the plan and the provider

reconcile the invoiced fee against the negotiated contracted rate and units of service set forth in

the provider’s service plan as previously authorized by the MCO. When the adjudication process

is completed, the adjudicated amount then becomes documented as an account payable on the

MMCOR and MEDs.




                                                12
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 13 of 73




       53.     Hundreds of encounters typically occur on a daily basis between an MCO’s

providers and its Medicaid beneficiaries.

       54.     Accordingly, unless the MCO employs competent and adequate staff and

appropriate EMR software, which enables the MCO to properly approve and adjudicate a service

claim against the authorization for each encounter the MCO has with the member, the IBNR and

accounts payable information that the MCO reports in its MMCOR or other State Cost Reports

to Medicaid and the applicable State Regulators are susceptible to inaccuracies and likely will

not properly capture the true costs that the plan incurs each month.

       55.     This is exactly what happened in the case of EverCare. Because of Defendants

and the Elant Leaders’ failure and refusal to implement appropriate MEDs and MMCOR

reporting and compliance measures on behalf of EverCare during the Pre-Separation Period,

Elant submitted false and misleading State Cost Reports for EverCare to the DOH, making

EverCare appear to be operating more cost-effectively and efficiently than it actually was. And,

as a direct and proximate result of the falsely reported EverCare MMCORs and other State Cost

Reports, the DOH set EverCare’s Medicaid reimbursement rate artificially too low during the

applicable reporting periods, creating a cycle of budgetary crises that has damaged EverCare,

resulting in its receiving a series of ongoing and continuing net worth deficiency statements of

deficiency from the DOH (the “Net Worth Deficiency SODs”).

       56.     As a result of this time-consuming PMPM rate adjustment process and because,

throughout all Relevant Periods, EverCare’s MLTCP membership enrollment or census and its

correlated PMPM revenue growth expanded at a rate that eclipsed its concomitant PMPM

expenses, which were simultaneously being artificially and deliberately deflated by each member

of the Elant Group and the Defendants through the fraudulent financial transactions and RICO



                                                13
         Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 14 of 73




Schemes described in greater detail herein, EverCare appeared to be far healthier from a

financial and medical acuity standpoint than it actually is, resulting in its PMPM partial

capitation rate being set too low throughout the Relevant Period. Accordingly, as a direct and

proximate result of the knowing and fraudulent submission of the State Cost Reports that each of

the Defendants and the Elant Leaders knew contained deceptively false and untrue statements

and omissions of material fact, namely that EverCare, as a State certified MLTCP had failed to

accurately capture and report Encounter Data during all Relevant Periods, thereby creating a

false appearance of liquidity (by failing to account properly for IBNR medical expense

liabilities) and causing its PMPM capitated rate to be set too low by State Regulators in future

years.

         57.   The combination of these factors has resulted in substantial and ongoing financial

hardship and distress for EverCare. This financial predicament has been further compounded

year-after-year throughout the Relevant Period and continues through and including the present.

   (b) The Administrative Services Agreements

         58.   During the Relevant Period, Elant caused EverCare to enter into one or more

administrative services agreements with Elant, which were executed by representatives of Elant

and EverCare (but not by the NYS Commissioner of Health) (the “ASAs”). Pursuant to those

ASAs and as a result of Elant’s status as the sole member and active parent of EverCare

throughout the Relevant Period, Elant and the Elant Leaders undertook fiduciary duties and

accepted the wholesale authority and responsibility to serve, among other things, as EverCare’s

contractual manager and agreed to provide virtually all of EverCare’s administrative, financial,




                                              14
         Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 15 of 73




compliance, managerial, systems and controls, and operational functions, practices and

procedures.7

        59.      During the Relevant Period, the managerial and executive operations and services

provided by Elant in connection with the ASAs on behalf of EverCare included, but are not

limited to, the following: (i) Elant provided all executive management functions for EverCare;

(ii) Elant administered all of EverCare’s employee benefits programs; (iii) Elant implemented

and maintained all of EverCare’s accounting systems and activities; (iv) Elant performed all of

EverCare’s cost-reporting functions, including, but not limited to, ensuring that EverCare

complied with all applicable regulatory reporting functions and requirements; (v) Elant oversaw

and administered EverCare’s billing and collections; (vi) Elant oversaw and administered

EverCare’s accounts payable and receivable functions; (vii) Elant oversaw and administered

EverCare’s payroll; (viii) Elant established, oversaw and administered all of EverCare’s budget

and cash flow projections; (ix) Elant had sole and exclusive signatory control over and the

management of EverCare’s bank accounts and working capital; (x) Elant oversaw and

administered the submission of EverCare’s rate and fee schedules; (xi) Elant oversaw and

administered property leasing on behalf of EverCare; (xii) Elant oversaw and administered

EverCare’s insurance policies and procedures; (xiii) Elant oversaw and administered the

negotiation and drafting of service provider contracts on behalf of EverCare, including, but not

limited to, the negotiation, drafting and execution of EverCare’s contractual agreements with

professional firms such as PKF; (xiv) Elant oversaw and administered the implementation and

maintenance of EverCare’s entire MIS; (xv) Elant oversaw and administered EverCare’s

        7
          Pursuant to 10 NYCRR § 98-1.11(j), all management functions that are delegated pursuant to an ASA by
an MLTCP, like the ASAs entered into between EverCare and Elant, such as cost-reporting, claims payment, quality
assurance and utilization review, require a management agreement that must be approved by the Commissioner of
Health.


                                                      15
         Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 16 of 73




marketing, communications and development departments; (xvi) Elant provided all human

resources functions on behalf of EverCare (including the advertising for and hiring of

employees); (xvii) Elant oversaw administered and provided advice, consultation and assistance

concerning the placement of residents within EverCare’s MLTCP; and (xviii) Elant established

policies, procedures systems and controls to ensure that EverCare complied with all applicable

laws, rules and regulations and adopted programs, systems and procedures to ensure compliance

with the same (collectively, the foregoing shall be referred to as the “Administrative Services”). 8

        60.      Notwithstanding their contractual obligations to EverCare pursuant to the terms

and conditions of the ASAs, during the Relevant Period, Elant and the Elant Leaders failed and

refused to provide all or substantially all of the Administrative Services for and on behalf of

EverCare. Upon information and belief, however, Elant and the Elant Leaders purported to

perform the same or substantially similar Administrative Services on behalf of each of the other

Elant Entities during the Relevant Period.

        61.      Pursuant to the terms and conditions of the ASAs, Elant and the Elant Leaders,

among other things, engaged PKF during the Relevant Period on behalf of EverCare to oversee

and audit EverCare’s Medicaid-related reporting obligations to the state regulators and other

applicable federal and state tax, regulatory and oversight agencies of New York State that govern

and administer the State Medicaid program and ensure compliance with all applicable laws, rules

and regulations governing MLTCPs and New York not-for-profit corporations. Those reporting

obligations included, but were not limited to, the submission by EverCare of truthful, accurate

and comprehensive State Cost Reports.


        8
           See paragraphs 136-197 of the Amended Complaint in the Elant Action, which further details the
Administrative Services that Elant failed and refused to provide in accordance with the terms and conditions of the
applicable ASAs.


                                                        16
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 17 of 73




       62.     Upon information and belief, during the Relevant Period, Defendants provided all

or substantially all of these same or substantially similar audit and Medicaid-related reporting

obligations on behalf of each of the other Elant Entities pursuant to the applicable laws, rules and

regulations governing those Elant Entities.

       63.     As the auditors for all of the Elant Entities and EverCare throughout the Relevant

Period, the auditors audited and reviewed the trial balance ledgers and other books and ledgers of

each of the Elant Entities and EverCare and knew that Elant exclusively managed, operated and

controlled all facets of each of these entities. Additionally, and as a result of its various roles for

each of the entities within the Elant Group, Defendants had access to and direct knowledge of the

various accounting improprieties perpetrated by the members of the Elant Group during the

Relevant Period that made the RICO Schemes possible.

                           VI.      THE FINANCIAL STATEMENT FRAUD

       64.     Each of the various RICO Schemes depended upon or were enabled by the

Financial Statement Fraud, and/or the Financial Statement Fraud permitted Elant and the Elant

Leaders to conceal the RICO Schemes from EverCare, State Regulators and other federal and

State agencies and third-parties.

       65.     EverCare’s State Cost Reports, and particularly the MMCORs and AFSs, were

the primary method by which EverCare and State Regulators evaluated EverCare’s financial

health. The manipulation of these documents was essential to each of the RICO Schemes and

was possible only with Defendants’ intentional participation.

       66.     Defendants’ obligations and the nature and scope of the services to be provided to

EverCare were laid out in a series of engagement letters between Elant and the PKF Entities

during the Pre-Separation Period (“Pre-Separation Engagement Letters”), and during the Post



                                                  17
       Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 18 of 73




Separation Period in a series of engagement letters dated February 7, 2014 (“2014 Engagement

Letter”), January 19, 2015 (“2015 Engagement Letter”) and February 12, 2016 (“2016

Engagement Letter”) (collectively referred to as “Post-Separation Engagement Letters”).

       67.        Pursuant to the Pre- and Post-Separation Engagement Letters, Defendants

acknowledged their professional responsibilities to EverCare and agreed, inter alia, to do the

following:


             a. Audit EverCare’s “statement of financial position and the related statement of
                operations and changes in net assets, and cash flows . . . in all material respects, in
                conformity with accounting principles generally accepted in the United States of
                America (“US GAAP”)”;

             b. “conduct the audit in accordance with auditing standards generally accepted in the
                United States of America (“US GAAS”)”;

             c.    “obtain reasonable, rather than absolute, assurance that the financial statements
                  are free of material misstatement, whether caused by error or fraud”;

             d. “examin[e], on a test basis, evidence supporting the amounts and disclosures in
                the financial statements”;

             e. “perform additional procedures necessary to certify the supplemental information
                required by New York State Department of Health in the cost report”; and,

             f.   “assist in preparation of the Medicaid cost report.”

       68.        In addition to Defendants’ contractual obligations, Defendants were also obligated

to comply with 10 NYCRR Part 98 including subsections § 98-1.11 and § 98-1.16, together with

added subpart § 98-3, which extended various applicable audit and reporting standards of

publicly regulated companies under Dodd-Frank to MLTCPs like EverCare. These amendments

went into force and effect for all Managed Care Organizations (“MCO”) audits for the fiscal year

ending December 31, 2015 (“FY2015”) cost reporting period.

       69.        10 NYCRR § 98-3.11 states in pertinent part the following:

                                                  18
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 19 of 73




                      Every MCO subject to this Subpart shall retain a CPA who
               agrees by written contract with such MCO to comply with the
               provisions of this section and 98-1.16. The contract must specify:
                       (a) That the CPA is independent with respect to the MCO
               and is acting in conformity with the standards of the CPA’s
               profession, such as contained in the Code of Professional Ethics
               and pronouncements of the AICPA and the Rules of Professional
               Conduct of the New York Board of Public Accountancy, or similar
               code and meets the definition of a CPA set forth in subdivision (e)
               of section 98-3.2 of this Subpart;
                       (b) That the CPA understands the annual audited financial
               report, that the CPA’s opinion thereon will be filed in compliance
               with this Subpart and that the Commissioner will be relying on this
               information in the monitoring and regulation of the financial
               condition of the MCO;
                      (c) That the CPA consents to the requirements of section
               98-3.12 of this Subpart and that the CPA consents and agrees to
               make available the work papers for review by the Commissioner;
               and
                      (d) A representation that the CPA is in compliance with the
               requirements of section 98-3.6 of this Subpart.
       70.     The specific representations required pursuant to 10 NYCRR § 98-3.11, including

that Defendants understood their obligation to act in accordance with relevant professional

standards, that their audits would be relied upon by the DOH, and that they complied with the

requirements of 10 NYCRR § 98-3.6, are not contained in the 2016 Engagement Letter, but

rather, were provided in a separate “Qualifications Letter” dated March 31, 2016 addressed to

EverCare’s Board of Directors. A complete and accurate copy of the Qualifications Letter is

annexed hereto as Exhibit 2 and incorporated as if set forth at length herein. Specifically, the

Qualifications Letter contains the following representations:

                       We are independent certified public accountants with
               respect to Choice [n/k/a EverCare] and conform to the standards of
               the accounting profession as contained in the Code of Professional
               Conduct and pronouncements of the American Institute of
               Certified Public Accountants, and the Rules of Professional
               Conduct of the New York State Board of Public Accountancy.

                                                19
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 20 of 73




                       We understand that Choice intends to file its audited
               financial statements and our report thereon with the New York
               State Department of Financial Services in which Choice is
               licensed, and that the superintendent of that state will be relying on
               that information in monitoring and regulating the statutory
               financial condition of Choice . . .
                      To the best of our knowledge and belief, we are in
               compliance with the requirements of Section 7 of the NAIC’s
               Model Rule (Regulation) “Requiring Annual Audited Financial
               Reports” regarding qualifications of independent certified public
               accountants.
       71.     At the time the Post-Separation Engagement Letters and the Qualifications Letter

were authored, and transmitted to EverCare via E-Mail, U.S. Mail, or other commercial carrier,

Defendants knew that the covenants and promises contained therein, including their promise to

perform services in compliance GAAP and GAAS, the National Association of Insurance

Commissioners (“NAIC”) model audit rules, and American Institute of Certified Public

Accountants (“AICPA”), as well as Defendants’ promise that it was capable of acting

“independent[ly]” were patently false.    Defendants, in cooperation with or at the behest of the

Elant Leaders, knowingly made these promises with the understanding that EverCare, State

Regulators and other third parties including Wells Fargo, HUD and the FHA would -- and did --

rely upon the same when utilizing the State Cost Reports to determine, inter alia, EverCare’s

eligibility for Medicaid funds, to determine EverCare’s PMPM capitation rate and Elant and the

Obligated Groups’ initial and continuing eligibility for the FHA Mortgage.

       72.     As explained in greater detail below, under the guise of these covenants and

contractual obligations, Defendants actively participated with the Elant Leaders in, and/or helped

the Elant Leaders to conceal the various RICO Schemes through drafting, fraudulently certifying,

and causing to be filed with New York State Regulators and others, materially false MMCORs,

AFSs, MEDs (i.e., Financial Statement Fraud) that ignored Defendants’ actual knowledge of


                                                20
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 21 of 73




material deficiencies in the method and technology provided by Elant to EverCare to collect and

report Encounter Data, improper Inter-Company Transfers, improper Loss Transfers, and an

ongoing pattern and practice of Medicaid fraud.

       73.     Simply stated, the Financial Statement Fraud permeates each and every one of the

RICO Schemes and without Defendants’ intentional participation, none of these RICO Schemes

would have been possible.

                     VII.    THE INTER-COMPANY TRANSFERS SCHEME

       74.     Throughout the Relevant Period, members of the Elant Group, in concert with

each of the Defendants, exploited EverCare’s inadequate MIS systems and controls, intentionally

failed to account for EverCare’s true IBNR and exploited EverCare’s artificially inflated cash

position on its financial statements and State Cost Reports. Specifically, the Elant Leaders,

together with the substantial assistance of the Individual Auditor Defendants took advantage of

the appearance of EverCare’s artificially high liquidity by siphoning millions of dollars in cash,

critically required to maintain EverCare’s solvency, out of EverCare’s reserves and into the

accounts of one or more of the Elant Entities (the “Inter-Company Transfers”).

       75.     PKF had actual knowledge of the Inter-Company Transfers, including, but not

limited to, unauthorized cash transfers from EverCare’s artificially inflated cash reserves to Elant

and one or more of the other Elant Entities during the Pre-Separation Period without the prior

written consent of the NYS Commissioner of Health (the “DOH Commissioner”) in violation of

applicable laws, rules and regulations, including New York’s so called “5% rule”, codified at 10

NYCRR § 98-1.11 (b).

       76.     Specifically, PKF knew that the DOH issued to EverCare certain formal

statements of deficiency (“SOD”) related to the Inter-Company Transfers (collectively, the



                                                21
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 22 of 73




“Inter-Company Transfer SODs”), one in August 2010 and one in August 2014, respectively, for

prior fund transfers to Elant and/or the Elant Entities, which, inter alia, violated Part 98 and

which resulted from actions taken by Elant and/or the Elant Leaders to transfer funds and assets

out of EverCare and to one or more members of the Elant Group for insufficient or no

consideration.

       77.       EverCare received the first of these Inter-Company Transfer SODs on or about

August 18, 2010 (the “2010 Statement of Deficiency” or, alternatively, the “2010 SOD”).

       78.       The 2010 Statement of Deficiency obligated EverCare to devise one or more

plans of correction (“POC”) to remediate the identified deficiencies even though Elant, as

EverCare’s fiduciary, contractual manager, sole member, active parent and alter ego, caused the

violations.

       79.       Failure to devise and execute a POC would place EverCare at risk of regulatory

penalties, including, but not limited to decreased Medicaid reimbursement rates and loss of

Medicaid quality incentive pool monies.

       80.       At the time of the 2010 Statement of Deficiency, Whitney served as an executive

officer of both Elant and EverCare.

       81.       Subsequent to the issuance of the 2010 Statement of Deficiency and despite

knowing that ongoing violations of the 5% Rule and the 2010 Statement of Deficiency existed,

placing EverCare at risk of incurring harsh regulatory punishment, Whitney continued to

wrongfully siphon assets out of EverCare by causing, inter alia, additional, unlawful Inter-

Company Transfers to one or more of the Elant Group from EverCare without prior approval of

the EverCare Board of Directors (the “EverCare Board”) or the Commissioner of the DOH in




                                                22
         Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 23 of 73




further violation of Part 98 and without notifying applicable State agencies concerning the

purpose and timing of those transfers.

        82.      For example, on or about March 31, 2014, Whitney, acting in concert with one or

more of the other Elant Leaders and the Individual Auditor Defendants, sent a letter to the DOH

(the “March 31st DOH Letter”).

        83.      In the March 31st DOH Letter, Whitney, acting on behalf of EverCare, sought the

DOH’s retroactive consent to transfer from EverCare to Elant more than $2 million that he had

already caused to be transferred without the prior knowledge, approval or consent of the

EverCare Board or the DOH Commissioner in violation of the 5% Rule.

        84.      Whitney and the Individual Auditor Defendants knew that the transfers identified

in his March 31st DOH Letter exceeded five percent of EverCare’s admitted assets for the prior

calendar year and, therefore, were already in violation of the 5% Rule of Part 98 at the time he

sent the March 31st DOH Letter. Rather than cure these known violations, though, Whitney, then

Elant’s Chief Executive Officer, at the behest of the Individual Auditor Defendants, concocted

an intentionally false plan of correction (“POC”) to seek retroactive approval from the State to

correct these deficiencies, which State Regulators immediately rejected.

        85.      In addition to seeking retroactive ratification and approval from the DOH,

Whitney’s March 31st DOH Letter is replete with other intentionally false and misleading

statements and omissions of material facts, which Whitney and the Individual Auditor

Defendants knew or callously disregarded that those misstatements were untrue at the time that

he made them, concerning the purported business rationale for the prior fund transfers identified

in the letter.

        86.      The DOH summarily rejected Whitney’s March 31st DOH Letter.



                                                23
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 24 of 73




       87.     Instead, on or about August 14, 2014, the DOH issued to EverCare the second

Inter-Company Transfer SOD (the “2014 Statement of Deficiency” or, alternatively, the “2014

SOD”). Elant and the Elant Leaders, as the Administrative Services provider and manager for

EverCare received these formal notices from the DOH that EverCare was in violation of the

applicable rules and regulations.     The Individual Auditor Defendants knew that the State

completely rejected Whitney’s pretext for these violations, yet the Individual Auditor Defendants

made no mention of the continuing uncured deficiencies or Whitney’s deceptive explanation for

them, in any subsequent AFS that they caused to be filed with State Regulators on behalf of

EverCare.

       88.     At all relevant times herein, Whitney and the Individual Auditor Defendants

further failed to disclose to the EverCare Board that he had caused the transfers identified in the

March 31st DOH Letter to be made without the DOH’s approval in violation of applicable laws,

regulations and regulations, including, but not limited to, Part 98.

       89.     As a result of the wrongful Inter-Company Transfers and the DOH’s denial of

Whitney’s request for retroactive ratification and approval of the Inter-Company Transfers,

EverCare suffered millions of dollars in financial harm, compounding the harm caused to

EverCare by the Inter-Company Transfer SODs, shortly after EverCare separated from Elant and

its former affiliates, Defendants McCarthy, Kennedy and Suarez, on behalf of PKF, suddenly

and without any prior notice, justification or disclosure to EverCare’s representatives,

determined the Inter-Company Transfers should be re-characterized as “non-current assets” for

the FY2015 AFS, notwithstanding that in Pre-Separation audit years PKF had previously

characterized those Inter-Company Transfers as “current assets” and, from EverCare’s

perspective, nothing had changed regarding the Elant Entities’ ability to repay these obligations.



                                                 24
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 25 of 73




       90.     By casting the Inter-Company Transfers as, “non-current assets,” the Individual

Auditor Defendants suddenly and without warning determined that these cash transactions

constituted advances by EverCare of debt to its former affiliates, which EverCare was not

reasonably likely to collect from these affiliates within the next twelve months.

       91.     This change in terminology was not ministerial, particularly since Defendants

knew that by misappropriating the Inter-Company Transfers from EverCare and depositing those

funds in the coffers of one or more of the Elant Entities without any prior written authorization

by the DOH Commissioner, those transfers violated applicable laws, rules and regulations

governing cash exchanges between affiliated managed care organizations (i.e., the 5% rule).

       (a)     The PKF Defendants Attempt to Suddenly Shift Key
               Professional Audit Responsibilities onto EverCare and Recast
               “Current” Accounts Receivable as “Non-Current” in the FY2015 AFS

       92.     Defendants further knew exactly how significant this change was. No material

change in circumstances impacting the collection of the Inter-Company Transfers had occurred

since PKF had prepared and filed with the applicable State Regulators each of the previous

years’ annual AFSs on behalf of EverCare since at least the fiscal year ending December 31,

2010. Rather, the Defendants had continuously and without qualification determined in prior

years that it was appropriate to characterize the “due to/due from” Inter-Company Transfers

between EverCare and other members of the Elant Group in those prior years as “current” assets

or liabilities of EverCare, notwithstanding that the Elant Leaders, in particular Whitney, had

failed and refused to comply with the Inter-Company Transfer SODs.

       93.     Tellingly, however, in the waning days of March 2016, as the March 31st

deadline for filing EverCare’s FY2015 AFS fast approaching pursuant to applicable laws, rules

and regulations, the Individual Auditor Defendants engaged in machinations in which they



                                                25
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 26 of 73




communicated verbally and in writing with EverCare’s President and CEO, Ms. Sylvia McTigue,

and informed Ms. McTigue, in sum or substance, that they had decided to shift the burden of

their professional responsibilities as EverCare’s allegedly independent auditors onto their client.

Specifically, they wanted EverCare to make the decision whether the Inter-Company Transfers

should still be considered as “current” assets for purposes of the FY2015 AFS. By applying high

pressure tactics and undue influence, knowing that EverCare had only a few days to file its AFS

but insisting that EverCare change the outstanding Inter-Company Transfer accounts receivable

that PKF had historically classified as “current” assets on EverCare’s financial statements to

“non-current” assets, the PKF Defendants, among other things, breached fiduciary duties that

they owed to EverCare by placing their own interest or the interest of third parties ahead of those

of their client, EverCare. Upon information and belief, this determination was exclusively within

the Defendants’ professional purview and responsibility to make as EverCare’s audit

professionals, but they failed and refused to make it at a time when they knew EverCare had few

good alternatives – (i) it could make a determination that EverCare’s executives were ill-suited

and not professionally competent to make or (ii) it could unwittingly submit to its auditors

wishes and potentially waive substantive legal rights.

       94.     During this same period, PKF also applied other pressure tactics to fraudulently

conceal its misplaced loyalties and true motivations from its newly independent client.

       95.     For instance, the Individual Auditor Defendants did not disclose at that time to

EverCare’s senior executives that it was still representing and preparing the audited financial

statements and other financial reports of members of the Elant Group, and they also withheld

presenting the Qualifications Letter, management representation letter and PKF’s boilerplate

FY2015 audit engagement letter until the very last days before the EverCare AFS was due to be



                                                26
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 27 of 73




filed with State Regulators pursuant to applicable laws, rules and regulations and

notwithstanding that the engagement letter appeared to have been taken entirely from a form of

adhesion that the Individual Auditor Defendants presented to EverCare’s executives at the very

last minute on a non-negotiable, take-it-or-leave-it basis.

        96.     Further, PKF presented these legal documents to EverCare’s representatives

without affording EverCare a full and adequate opportunity to consult with legal counsel even

though the form agreement materially violated key provisions of 10 NYCRR § 98-3.

        (b)     PKF’s Town of Ramapo Financial Statement Fraud
                Parallels the EverCare Audited Financial Statement Fraud

        97.     Only later, after EverCare’s FY2015 AFS had been filed with the State did

EverCare discover the true, self-interested motivations for PKF’s sudden attempt to foist onto

EverCare the responsibility for characterizing the Inter-Company Transfers as “non-current”

rather than “current” assets.

        98.     Apparently, PKF’s Financial Statement Fraud associated with EverCare’s

FY2015 AFS and the concealment of the true nature of the Inter-Company Transfers themselves

is not the first time Defendants have mischaracterized client assets as “current” instead of “non-

current” to fraudulently deceive innocent representatives of their clients, regulatory agencies, and

other third parties in violation of GAAS, GAAP, and their most fundamental professional

responsibilities.

        99.     Indeed, coincidentally, and unrelated to EverCare or the RICO Schemes at issue

here, at or about the same time in 2016 that PKF was preparing or assisting in the preparation of

the FY2015 AFS and MMCOR for EverCare, PKF auditors from the same Harrison office from

which the Individual Auditor Defendants were primarily based, were being investigated by

federal law enforcement authorities for allegedly co-conspiring and perpetrating a public

                                                 27
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 28 of 73




accounting financial statement fraud concerning certain AFSs that PKF had prepared and filed or

was preparing and filing on behalf of various agencies and quasi-governmental agencies of the

Town of Ramapo (the “Town”), which is located in Rockland County, New York (the “Town of

Ramapo Fraud”).

        100.   The striking similarities between the Town of Ramapo Fraud and PKF’s

fraudulent racketeering conduct and practices in this case – i.e., in both cases PKF’s auditors

failed to exercise reasonable professional skepticism or to unearth any audit evidence to

substantiate its audit findings and opinion – are relevant to Defendants’ scienter in the instant

case.

        101.   In the Town of Ramapo Fraud, PKF allegedly co-conspired with certain Town

officials who were later convicted of federal criminal offenses by fraudulently concealing the

true nature of millions of dollars of uncollectible accounts receivable that one division of the

Town had transferred onto the books of another division. The PKF auditors in that case then

allegedly classified the fraudulent transactions as “current” accounts receivable, when PKF’s

lead auditors knew the transaction at the center of the fraud (the sale of a parcel of real estate on

which a minor league baseball stadium was to be built) would never be consummated and that

none of the proceeds from that transaction were actually collectible, much less within 12 months.

        102.   In connection with the Town of Ramapo Fraud, the Securities and Exchange

Commission (“SEC”), the U.S. Attorney’s Office for the Southern District of New York and the

Federal Bureau of Investigation found that PKF issued fraudulent audit reports based on PKF’s

misstatements and omissions of material fact in connection with the sale of certain municipal

bonds that were sold by the Town during the Relevant Period in connection with the baseball

stadium sale and purchase transaction.



                                                 28
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 29 of 73




        103.    In connection with the Town of Ramapo Fraud, on or about October 31, 2016,

PKF entered into a consent decree with the SEC (the “SEC Consent Decree”) in which, inter

alia, it admitted that it had issued fraudulent AFSs in connection with a municipal bond offering

issued by the Town, and the firm agreed to severe fines, penalties and certain non-monetary

remedies against it that arose out of a systemic financial statement fraud that occurred within its

Harrison, New York, Office. Annexed hereto as Exhibit 3 is a copy of the SEC Consent Decree.

The PKF Harrison Office is the very same PKF office that oversaw and participated in the

preparation and public filing of EverCare’s State Cost Reports throughout the Relevant Period.

        104.    According to an SEC press release issued on or about October 31, 2016 (the “SEC

Press Release”), PKF and a senior partner in its Harrison Office “agreed to settle charges they

issued fraudulent audit reports in connection with municipal bond offerings by the [Town of

Ramapo]] and its local development corporation.” See SEC Press Release 2016-229, “Firm and

Partner Charged with Issuing Fraudulent Audit Reports” (the “SEC Press Release” which is

annexed hereto as Exhibit 4). The SEC Press Release states in pertinent part that “the SEC’s

Order finds that PKF O’Connor Davies [and its audit partner] allowed the [Town] to record a

$3.08 million receivable in [the Town’s] general fund for [the sale of a minor league baseball

stadium] that [the auditors] knew had not occurred.” Id. PKF “also ignored red flags and relied

upon what turned out to be false representations by Town officials about certain other

receivables, interfund transfers, and liabilities.” Id.

        105.    The SEC further determined in relevant part that “PKF[] failed to take appropriate

steps to mitigate the risk of material misstatements even after senior management became aware

that Ramapo’s financial statements were the subject of multiple law enforcement investigations

and [the PKF responsible audit partner] received multiple complaints about possible audit



                                                  29
           Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 30 of 73




fraud.”.    Id.   In a statement that equally could have been applied with respect to PKF’s

longstanding fraud against EverCare, the Director of the the SEC’s New York Regional Office

stated, “[PKF’s representatives] failed to exercise professional skepticism and PKF O’Connor

Davies issued false unmodified audit reports, and they left [their stakeholders] without an

accurate picture of the [client’s] finances . . . .” Id. The Town and certain of its officials were

charged with fraud by federal authorities and accused of hiding a deteriorating financial situation

from municipal bond investors.

       106.       As a consequence of its involvement in the Town of Ramapo Fraud, the SEC,

inter alia, required PKF to hire a corporate monitor and enjoined it from participating in the

future from any kind of audit activities that might lead to the same or a substantially similar

public accounting fraud related to the issuance of fraudulent AFSs, such as those it issued on

behalf of the Town and on behalf of EverCare here. Upon information and belief, the SEC’s

Town of Ramapo investigation against PKF is ongoing and the corporate monitor that it inserted

to enforce PKF’s compliance with its Consent Order is still in place at PKF’s Harrison Office.

Upon further information and belief, the PKF Defendants’ fraudulent conduct concerning

EverCare’s FY2015 AFS was motivated in part by a desire to hide its actions from the SEC and

other federal prosecutors.

       107.       Based upon all of the foregoing and employing the very same or substantially

similar professionally unfit and irresponsible methods, customs and practices as it employed in

the Town of Ramapo Fraud, Defendants wrongfully enabled Elant to siphon millions of dollars

in cash out of EverCare’s reserves without proper authorizations and to unlawfully transfer debts,

liabilities and expenses from one or more of EverCare’s former affiliates onto EverCare’s books

and records.



                                                30
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 31 of 73




                                 VIII. MMCOR FRAUD SCHEME

       108.   As discussed in further detail herein, during the same period that the Elant

Leaders siphoned the Inter-Company Transfers out of and imposed the Loss Transfers onto

EverCare for their own illegitimate purposes, they also caused State Cost Reports containing

errors and omissions of material fact to be filed on behalf of EverCare, by charging EverCare

exorbitant above market rates for Administrative Services, which exceeded the contractually

fixed rates in violation of applicable Medicaid laws, rules and regulations and which they knew

EverCare could never recapture from NYS through the PMPM capitated Medicaid

reimbursement rates the State paid to EverCare (“MMCOR Fraud”).

       109.   It is clear PKF knew of the ongoing defalcation given that the most basic audit

testing of the rate escalations Elant and the Elant Group charged EverCare throughout this same

Relevant Period would have revealed that these impermissible and unauthorized                fees

compounded EverCare’s financial distress and were being utilized by Elant as an illicit means for

justifying illegitimate expenses EverCare should never have been charged in the first place . The

Individual Auditor Defendants’ failure to identify or note these unlawful inter-company actions

had the egregious effect of threatening EverCare’s continued existence at a time when EverCare

had no means of protecting itself because it was under the total domination and control of its

then sole member and active parent, Elant.

       110.   After EverCare gained its independence from Elant, as part of its ultimate POC

and at the behest of State Regulators, in mid-April 2016, EverCare commenced the Elant Action.

While the Elant Action was pending and in furtherance of its remediation plan, EverCare

transitioned to a new MEDs IT System by, inter alia, investing hundreds of thousands of dollars

in capital which enabled it to discover the true magnitude of the financial fraud perpetrated



                                               31
          Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 32 of 73




against it by the Elant Defendants with the substantial assistance and participation of the PKF

Defendants. Evercare then filed its Amended Complaint, which among other things, sought to

recover an amount in excess of $25 million in damages against the Elant Defendants.

          111.   In short, in violation of NYS and federal law, the Elant Leaders, with the help of

Defendants, artificially inflated EverCare’s costs by means of the MMCOR Fraud to help prop

up the Elant Entities, by, inter alia, inflating the cost of services Elant allegedly provided to

EverCare and thereby increasing fees paid to Elant, unilaterally increasing rates charged to

EverCare by the Elant SNFs, imposing additional surcharges based on these inflated rates, and

causing EverCare to enter into sham leases for properties it would never use.

          (a)    Elant Charges Rates to EverCare in
                 Excess of Those Set Forth in the ASAs

          112.   Specifically, the Elant Leaders artificially inflated the costs and expenses of the

various services Elant and its affiliates provided to EverCare under the ASAs in amounts grossly

in excess of what was permissible pursuant to NYS and federal law.

          113.   In exchange for the services provided by Elant pursuant to Sections 2.1 and 4 of

the ASAs, Elant received management fees from EverCare on a PMPM basis (the “Management

Fees”).

          114.   However, the Elant Leaders caused Elant to increase the Management Fees for

Administrative Services provided to EverCare to levels significantly higher than the rates

allowable by Medicaid (the “Increased Rates”).         Non-Elant SNFs continued to be paid the

standard, unadjusted Medicaid rates in accordance with the terms and conditions of their pre-

existing agreements with EverCare.

          115.   The Elant Leaders, on behalf of Elant, also failed to obtain the approval of the

DOH, as required under 10 NYCRR § 98-1.11(k) for any changes to the ASAs and related rate

                                                 32
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 33 of 73




adjustments, especially changes that dramatically increased EverCare’s costs by more than

100%.

        116.    These significant increases in the Management Fees violated the terms and

conditions of the ASAs and were imposed unilaterally without the knowledge, consent, or

approval of the EverCare Board. Even if the EverCare Board had known and objected, it was

powerless to prevent such PMPM increases from being implemented by Elant. 9

        117.    Upon information and belief, the Individual Auditor Defendants were aware of

the Elant Leaders unilateral and dramatic increase in the Management Fees charged by Elant to

EverCare in direct violation of the ASAs and without DOH approval and nonetheless caused

EverCare to file false or misleading State Cost Reports cloaking the Elant Leaders fraudulent

scheme behind a veil of secrecy.

        118.    As a result, Elant obtained unauthorized overpayments from EverCare of

approximately $2.2 million dollars.

        (b)     Elant’s Unilateral PMPM Rate Increases

        119.    On or about January 4, 2014, the DOH issued a retroactive increase of EverCare’s

Medicaid Reimbursement rates.

        120.    The Elant Leaders took advantage of this “opportunity” and swiftly, unilaterally,

and improperly “negotiated” and implemented new contracts between EverCare and the Elant

SNFs (the “Adjusted Elant SNF Contracts”). These new Adjusted SNF Contracts required

EverCare to pay rates to the Elant’s SNFs that were significantly higher than the allowable

Medicaid rates, while non-Elant SNFs continued to charge EverCare the standard, unadjusted

Medicaid rates in accordance with the terms and conditions of their pre-existing agreements with

         9
           See paragraphs 206-220 of the Amended Complaint in the Elant Action which further details the
Increased Rates and which are incorporated as if set forth at length herein.


                                                  33
         Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 34 of 73




EverCare. The Increased Rates bore no relationship to actual costs of services provided by Elant

or the Elant SNFs nor did the Commissioner of Health or EverCare’s Board approve them.

        121.     Compounding the damage, the Elant Leaders inappropriately applied these new

rates retroactively.

        122.     Upon information and belief, Individual Auditor Defendants knew but

intentionally disregarded the Elant Leaders unilateral non-arm’s length imposition of the

Adjusted Elant SNF Contracts on EverCare.

        123.     Despite PKF’s knowledge of these rate changes, after effectuating the Adjusted

Elant SNF Contracts, PKF did not cause Elant Leaders to resubmit or correct the MMCORs they

previously caused EverCare to submit, which relied on the original rates charged by the Elant

SNFs prior to the imposition of the Increased Rates.10

        124.     Similarly, the Elant Leaders unilaterally increased the rate paid to the Elant SNFs

significantly above the Medicaid rate for the Adult Day services that those Elant SNFs provided

to EverCare enrollees. This increase bore no relationship to the actual costs of services provided

by Elant and were never approved by EverCare’s board.11 In addition to the Increased Rates, the

newly negotiated contracts that the Elant Group unilaterally imposed upon EverCare, also

inappropriately included an additional Medicaid surcharge, which amounted to 6% over the

contractual Medicaid rates.




        10
           See paragraphs 221-253 of the Amended Complaint in the Elant Action, which further details the
Adjusted Elant SNF Contracts and which are incorporated as if set forth at length herein.
         11
            See paragraphs 254-257 of the Amended Complaint in the Elant Action, which further details regarding
the increase in the Adult Day services rates and which are incorporated as if set forth at length herein.


                                                      34
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 35 of 73




       125.    Upon information and belief, this surcharge was already included in the Medicaid

rates that EverCare was charged and, therefore, the Elant Leaders intentionally and deceptively

caused the surcharge to be billed to EverCare twice.

       126.    These two changes resulted in a significant increase in SNF expenses for

EverCare, but were not reported in its cost reports.

       127.    Like the Increased Rates EverCare paid to the SNFs, all of EverCare’s contracts

for these services were negotiated and paid pursuant to contracts at the then published Medicaid

rate, but the Elant Leaders caused Elant to unilaterally increase these rates for EverCare above

the Medicaid Rate.

       128.    Again, despite PKF’s knowledge of this expense, PKF caused false or misleading

State Cost Reports to be filed on behalf of EverCare which disguised these transactions as

discussed further below.

       (c)     Elant Enters EverCare into Sham Lease at Fishkill

       129.    Lastly, as part of the Defendants’ MMCOR Fraud scheme, in 2012, Elant, in its

capacity as EverCare’s agent under the ASA, caused EverCare to enter into a series of above

market, sham lease transactions with Fishkill (the “Fishkill Lease”) for the sole purpose of

causing EverCare to incur a fictitious expense on its books that would obligate EverCare to pay

rent to Fishkill for office space EverCare neither needed nor ever occupied.

       130.     The Fishkill Lease obligated EverCare to pay rent at the rate of $24 per square

foot – equating to $6,720 per month or $80,640 per year – to Fishkill, for an uninhabitable,

dilapidated and deteriorating 3,360 square foot building located at the back of the Fishkill

property facing the garbage dumpster and loading dock. Upon information and belief, the fair

market rental value for far superior commercial space was $15-18 per square foot at that time.



                                                35
         Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 36 of 73




        131.     Upon information and belief, this fraudulent lease transaction enabled Elant to

prop up Fishkill’s deteriorating finances by causing EverCare to pay Fishkill for office space it

never needed or occupied. These inter affiliate cash transfers enabled Elant to extract more

funds from EverCare without a legitimate business justification and without DOH approval.

        132.     Upon information and belief, PKF knew the fact that EverCare was paying money

for a sham lease at an over-market value for a property that it never intended to, or could, use.

Despite this knowledge PKF caused false or purposefully misleading State Cost Reports on

behalf of EverCare that obscured this information from EverCare and State Regulators.12

        (d)      The Loss Transfer Fraud

        133.     Upon information and belief, during the Relevant Period, Elant Leaders and

Defendants also caused deceptive and unlawful transfers of bad debts and uncollectible

receivables of one or more of the Elant SNFs to occur by concealing them within line items of

EverCare’s State Cost Reports (the “Loss Transfers”). Upon further information and belief, the

Elant Leaders and Defendants executed the Loss Transfers to foster the false and misleading

appearance that those obligations were incurred by EverCare (as opposed to one or more

members of the Obligated Group) in the ordinary course of EverCare’s business, i.e. the “Loss

Transfer Fraud.”

        134.     The Individual Auditor Defendants substantially aided, abetted and fraudulently

conspired with the Elant Leaders to execute this deceptive scheme. In particular, the Individual

Auditor Defendants knew, among other things, that representatives of Elant unlawfully

transferred onto EverCare’s books, ledgers and State Cost Reports approximately $1 million in

uncollectible accounts receivable owed to former affiliates, as well as significant liabilities owed

        12
           See paragraphs 364-383 of the Amended Complaint in the Elant Action which further details the Fishkill
Lease and which are incorporated as if set forth at length herein.


                                                       36
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 37 of 73




by certain of EverCare’s former affiliates to various third parties, namely the Obligated Group.

At all relevant times herein, Whitney failed to disclose to the EverCare Board that he had caused

the transfers identified in the March 31st DOH Letter to be made without the DOH’s approval in

violation of applicable regulations, including, but not limited to, Part 98.

        135.    As a result of the wrongful Inter-Company Transfers and the DOH’s denial of

Whitney’s request for retroactive ratification and approval of the Inter-Company Transfers,

EverCare suffered millions of dollars in financial harm.

        136.    Compounding Whitney’s conduct, beginning in or about 2012, Elant, together

with one or more of the Individual Defendants and/or Elant Related Entities, intentionally caused

EverCare to absorb certain losses, debts or obligations, which, upon information and belief, were

actually losses incurred by other Elant Entities. Instead of appearing as expenses or liabilities on

EverCare’s applicable financial statements and cost reports, which is what the Defendants caused

to occur, the Loss Transfers should have appeared as expenses or liabilities on the financial

records or reports of the appropriate Elant SNF or on the books and records of the Elant Entities

that actually incurred those liabilities or losses.

        137.    For example, from in or about 2012 through 2014, without seeking approval from

the EverCare Board and in violation of Elant’s contractual obligations to EverCare, the Elant

Leaders, together with the knowledge and substantial participation of the Individual Auditor

Defendants, acting on behalf of one or more members of the Obligated Group, improperly

moved more than $1 million in operational losses or liabilities incurred by Goshen from

Goshen’s financial statements to EverCare’s ledgers, thereby causing Goshen’s financial position

to appear artificially enhanced while EverCare’s was inappropriately made to look worse than it

actually was.



                                                      37
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 38 of 73




        138.      Consequently, Elant and the PKF Defendants abused Elant’s position as

EverCare’s fiduciary, sole corporate member, contractual manager and administrator to

circumvent the EverCare Board, enabling the Elant Group and the PKF Defendants to effectuate

fraudulent conveyances from EverCare to one or more of the Elant Entities by means of the

EverCare Enterprise.

        139.      By substituting its authority in place of that of the EverCare Board, Elant caused

EverCare to violate its compliance obligations under applicable New York State laws, rules and

regulations, inter alia, to report truthfully and accurately its financial transactions and condition

to State Regulators.

        140.      Accordingly, upon information and belief, as described in greater detail herein,

one of the ultimate objectives of this unlawful Loss Transfer Fraud was to enable one or more of

the Elant SNFs and other members of the Enterprise, including PKF, to falsify publicly filed

financial statements of one or more of the Elant SNFs and Evercare as a means to obtain the

FHA Mortgage under false pretenses to the detriment of EverCare, other third parties and the

general public.


               IX.     NET WORTH DEFICIENCY AND IBNR RESERVE SCHEME13

        (a)       EverCare’s Corrective Measures in Response to the Inter-Company
                  Transfer SODs Included Creating A Fully Functional MIS/IT System
                  and the Hiring of Competent, Properly Trained IT Personnel

        141.      Concurrently, and as a direct result of the Loss Transfers and the flawed and

inaccurate Encounter Data and other financial information that PKF directly and proximately

caused EverCare to report to one or more State Regulators, EverCare’s Medicaid capitated


       13
          See paragraphs 459-561 of the Amended Complaint in the Elant Action which further detail the Net
Worth Deficiency and IBNR Reserve Scheme and which are incorporated as if set forth at length herein.


                                                   38
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 39 of 73




reimbursement rates for the managed care services that EverCare contracted to provide to its

Members each month during the Relevant Period was unwittingly reduced by the applicable

State Regulators to an amount less than EverCare’s actual monthly costs for providing those

same services to its Members.

       142.    At all times relevant herein and subsequent to the date that EverCare formally

separated from the Elant Group, EverCare invested significant capital to purchase and install an

independent and appropriate MIS system, which ultimately enabled EverCare and, hence, PKF,

to discover material and extensive inaccuracies, errors and omissions that the PKF Defendants

had included in AFSs during the Pre-Separation Period.

       143.    Accordingly, by the end of the first quarter of 2016, while PKF was conducting its

audit of EverCare’s financial statements related to the FY2015 AFS (the “FY2015 Audit

Period”), the Individual Auditor Defendants knew but could no longer intentionally conceal from

the EverCare Board and senior management the fact that the EverCare AFSs that it had prepared

and filed with State Regulators covering the Pre-Separation Period contained false and

misleading errors and omissions of material fact.

       144.    Further, just as the Individual Auditor Defendants knew EverCare's pre-separation

AFSs and MMCORs were distorted, they also knew the applicable AFSs they prepared and

caused to be filed for the Obligated Group contained untrue statements of material fact. When

the new information and data came on-line, EverCare discovered what the Individual Auditor

Defendants already knew.

       145.    Prior to this post-separation capital investment by EverCare in its new MIS/IT

Systems and MEDs solutions, the EverCare Encounter Data had been manually uploaded to the

State’s systems by a low-skilled Elant employee who was not properly trained to process this



                                               39
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 40 of 73




information.   External consulting firms that Elant had hired pre-separation to identify and

evaluate those systemic inadequacies recommended that Elant, on behalf of EverCare, should

reinvest in an entirely new MIS solution that could properly interface with the State’s database

and that it should also hire competently trained and skilled staff to run those systems.

       146.    According to contemporaneous written and verbal reports and meeting minutes

prepared and made during the Relevant Period on behalf of the Elant and EverCare Boards,

including, but not limited to, presentations by the Individual Auditor Defendants at or to the

Finance Committee of the Elant Board of Directors (the “Elant Board”), upon information and

belief, the Individual Auditor Defendants attended the Board meetings in person, reviewed the

outside consultants’ reports and recommendations and had actual and clear knowledge of the

material deficiencies in EverCare’s MIS and MEDs. Those meeting minutes and reports further

disclose that the Individual Auditor Defendants recommended to the Elant Board of Directors

(the “Elant Board”) that it should implement corrective measures on behalf of EverCare to cure

these issues, which the auditors knew would have a material adverse impact on EverCare’s

financial condition.

       147.    Notwithstanding the Individual Auditor Defendants’ on-the-record recognition of

these gross systemic problems, and in violation of GAAS and GAAP, Defendants persistently

failed to note any of these material flaws in their audit opinions or the notes to the financial

statements contained in the AFSs that Defendants issued for years during which those

deficiencies existed, including but not limited to FY2014-2016.




                                                 40
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 41 of 73




       (b)    The MEDS and MMCOR Cost-Reporting Process
              and the Consequences of Filing False or Misleading
              Reports by A State-Regulated Managed Care Organization

       148.   MMCOR must specify in detail, inter alia, data concerning various administrative

and medical service expenses it incurs for each encounter or contact that EverCare, as a New

York State-regulated MLTCP, has with its members during the period covered by the given

MMCOR.

       149.   Further, under the NYS MEDS, a MLTCP, such as EverCare, that receives a

capitated, PMPM payment from the State concerning the MLTC services it provides to members

must submit monthly Encounter Data to the DOH.

       150.   The DOH requires MMCORs to be filed by MCOs, such as MLTCPs, so that,

inter alia, it can track the services received by members enrolled in MCO plans and evaluate

MLTCP performance by benchmarking a particular plan’s performance against the MMCOR

data submitted by MLTCPs statewide.

       151.   This benchmarking process enables the DOH to compare the reported expenses of

a particular MLTCP against those of competing MLTCPs, thereby ensuring that the performance

of the plan under review conforms statistically with other comparable plans’ respective

performance metrics.

       152.   If an MLTCP submits MMCOR data to the applicable regulatory agencies in an

untimely manner or that contains materially false, misleading, incorrect, or omitted Encounter

Data, then the MMCOR records submitted by the MLTCP will not accurately capture each

encounter that occurred with respect to members during the covered period or the costs

associated with each of those encounters.




                                             41
          Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 42 of 73




          153.   A MLTCP that files MMCORs containing such false, erroneous or misleading

information faces severe adverse consequences and may be subject to stringent fines, penalties

and other punitive measures imposed by the State Regulators, because, in addition to its

benchmarking feature, MMCOR data is also used by the DOH to set the MLTCP’s future

Medicaid reimbursement rates.

          154.   The net practical result of a MLTCP filing false or misleading MMCOR data with

the DOH is not only monetary fines, penalties or other punitive measures from State Regulators,

it also can cause the MLTCP to receive an artificially lower Medicaid reimbursement rate from

the DOH than it otherwise would, because the plan appears to be less financially risky than it

actually is.

          (c)    Elant and PKF Filed False and Misleading MEDS and MMCOR
                 Data on Behalf of EverCare During the Pre-Separation Period

          155.   The filing of false or misleading financial statements and MMCOR data leading

to an artificially reduced PMPM rate is exactly what happened to EverCare as a direct and

proximate result of Elant and PKF’s failure and/or refusal, inter alia, to perform their contractual

and fiduciary cost-reporting obligations on behalf of EverCare throughout the Pre-Separation

Period.

          156.   Specifically, during the Pre-Separation Period, as EverCare’s contractual

manager, Elant, and PKF, as its audit professionals, were obligated to, inter alia, ensure that

EverCare had in place systems and controls, including, but not limited to, appropriate MEDS IT

software and a sufficient number of competent administrative and IT staff, who were properly

trained to process, enter and/or or to reconcile EverCare’s Encounter Data with the medical or

other expenses that EverCare actually incurred during the Pre-Separation Period.




                                                42
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 43 of 73




       157.    Throughout the Pre-Separation Period, however, the EverCare IT system provided

by Elant was so inadequate and the personnel Elant hired to manage it so incompetent and

understaffed, that the true nature and magnitude of EverCare’s financial distress was hidden from

EverCare and State Regulators.

       158.    Prior to EverCare’s separation from the Elant Group, EverCare representatives

and outside consultants repeatedly notified the Elant Board and its management verbally and in

writing that that the IT platform and personnel it was employing on behalf of EverCare were

woefully inadequate and needed to be changed.

       159.    Despite those warnings, Elant, through the Elant Leaders, and PKF, through the

Individual Auditor Defendants, deliberately and with utter disregard for the well-being and

safety of EverCare’s members failed and refused to institute or cause to be instituted the IT

staffing and systems changes that they themselves and other EverCare representatives and

external consultants identified and were recommending as being essential to bring EverCare into

the bare minimum level of compliance needed to satisfy EverCare’s applicable regulatory

obligations.

       160.    The deliberate and intentional failure by PKF and Elant to satisfy their

compliance obligations on EverCare’s behalf also directly prevented EverCare from complying

with its payment obligations to certain of its vendors during the Pre-Separation Period and at all

times relevant to the facts and circumstances alleged herein.

       161.    Those deliberate decisions by the Elant Leaders (with the full knowledge and

consent of the Individual Auditor Defendants) not to invest sufficient capital in EverCare’s

MIS/IT systems and personnel directly, foreseeably, and proximately caused EverCare to be non-

compliant with its mandated MEDs and MMCOR obligations during the Pre-Separation Period



                                                43
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 44 of 73




and led directly to tens of millions of dollars in financial damages that EverCare has already

suffered and continues to suffer to this day.

       162.    Elant’s failure to invest adequate capital in EverCare’s IT compliance system, a

fact which was knowingly concealed in applicable State Cost Reports by Defendants, further

resulted in EverCare’s inability to capture all of the legally required Encounter Data that existed

and reasonably should have been captured by PKF and Elant on EverCare’s behalf during the

Pre-Separation Period concerning the IBNR expenses associated with medical and related

services that EverCare had caused to be provided during this period to its Members, but which

had not yet been reported or confirmed by Defendants as fully adjudicated liabilities in

EverCare’s system in accordance with GAAP.

       (d)     The Net Worth Deficiency SODs

       163.    As a direct and proximate result of the PKF Defendants’ wanton, callous and

willful disregard of their contractual, regulatory, and legal compliance obligations to EverCare,

as well as their failure and refusal to cause EverCare to file accurate, truthful and complete

MMCOR and Encounter Data to the DOH during the Pre-Separation Period, the Defendants,

jointly and severally, directly and proximately caused EverCare to receive an ongoing series of

additional SODs from June 2016 through the present (the “Net Worth Deficiency SODs”). The

Net Worth Deficiency SODs relate to certain net worth deficiencies that EverCare had incurred

for violations of 10 NYCRR Part 98-1.11(e) as a result of materially flawed and deficient

financial statements and MMCOR reports that Elant and PKF filed on behalf of EverCare during

the Pre-Separation Period.

       164.    In particular, the false and misleading financial statements, MMCOR and

Encounter Data that one or more of the Defendants and the Elant Leaders caused EverCare to file



                                                44
           Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 45 of 73




during the Pre-Separation Period directly and proximately resulted in the DOH determining that

EverCare failed to meet its minimum net worth requirements pursuant to Part 98 for the relevant

periods covered by each of the Net Worth Deficiency SODs.

           165.   Each of the DOH’s Net Worth Deficiency SODs further notified EverCare, inter

alia, that, based on financial statements PKF caused EverCare to submit for the relevant Pre-

Separation Periods covered by each such SOD, it had not met the minimum net worth

requirement set forth in 10 NYCRR Part 98-1.11(e) and required EverCare to submit an

additional POC.

           166.   By way of example, on or about June 7, 2016, less than two months after

EverCare filed its original Verified Complaint in the Elant Action on or about April 19, 2016,

EverCare received the first of many Net Worth Deficiency SODs, notifying it that its cash

reserves were $664,757 below the minimum net worth requirement (the “June 2016 SOD”).

           167.   Upon information and belief, the DOH derived EverCare’s net worth deficiency

resulting in the June 2016 SOD directly from financial statements and MMCOR Encounter Data

that Elant and PKF caused EverCare to compile, prepare and then file with the DOH during the

Pre-Separation Period.

           168.   EverCare’s CEO, Sylvia McTigue (“Ms. McTigue”), responded to the June 2016

SOD by letter, dated June 13, 2016 (the “McTigue June 13th Letter”), describing the reasons for

the deficit and the actions that EverCare had been taking and intended to continue to undertake to

cure it.

           169.   Thereafter, on or about December 7, 2016, the DOH issued the second of the Net

Worth Deficiency SODs, which identified that, during the ensuing six month period, EverCare’s




                                                45
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 46 of 73




deficit had grown to an amount equal to $8,001,762 below the regulatory minimum net worth

requirement (the “December 2016 SOD”).

       170.   Upon information and belief, the DOH also derived EverCare’s net worth

deficiency in connection with the December 2016 SOD directly from financial statements and

MMCOR Encounter Data that were compiled, prepared and then filed with the DOH during the

Pre-Separation Period by Elant on behalf of EverCare, with the active and substantial

participation of PKF.

       171.   Ms. McTigue again responded by letter to the DOH, dated December 21, 2016

(the “McTigue December 21st Letter”), and updated the DOH concerning the corrective plan that

EverCare was endeavoring to implement.

       172.   Again, on or about June 1, 2017, EverCare received yet another Net Worth

Deficiency SOD, which, inter alia, identified that during the first two quarters of 2017,

EverCare’s deficit had increased to an amount equal to $11,059,252 below the regulatory

minimum net worth requirement (the “June 2017 SOD”).

       173.   Upon information and belief, the DOH calculated EverCare’s net worth

deficiency in connection with the June 2017 SOD based directly on financial statements and

MMCOR Encounter Data that were compiled, prepared and then filed with the DOH during the

Pre-Separation Period on behalf of EverCare by Elant, with the active and substantial

participation of PKF.

       174.   On or about June 8, 2017, Ms. McTigue again responded by letter to the June

2017 SOD (the “McTigue June 8th Letter”), detailing EverCare’s plan to correct its rapidly

deepening financial crisis, which stemmed directly and proximately from Elant’s flagrant and




                                             46
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 47 of 73




reckless mismanagement of EverCare with the active and substantial participation of the PKF

Defendants during the Pre-Separation Period.

       175.    Since receiving the June 2017 SOD, EverCare has received several other Net

Worth Deficiency SODs, the most recent of which it received on or about August 2, 2019 (the

“2019 SOD”) and each of which, inter alia, has identified that, for the period ending December

31 of the prior year, EverCare’s deficit had continued to be several millions of dollars below the

regulatory minimum net worth requirement.

       176.    Upon information and belief, the DOH calculated EverCare’s net worth

deficiency in connection with each of the Subsequent Net Worth Deficiency SODs based directly

on financial statements that were compiled, prepared and then filed with the DOH during the

Pre-Separation Period on behalf of EverCare by Elant, with the active and substantial

participation of PKF.

       177.    Accordingly, EverCare’s Net Worth Deficiency SODs grew directly out of the

fraudulent, decision-making on behalf of EverCare by Elant and the Individual Defendants,

together with the active and substantial participation of PKF and the Individual Auditor

Defendants.

       178.    The actions and decisions of Elant and the Individual Defendants, together with

the active and substantial participation of PKF, directly and proximately resulted from their

callous, willful and wanton disregard for, and violations of, the contractual and fiduciary duties

that each owed to EverCare; together with their failure and refusal to implement on behalf of

EverCare, inter alia, even the most minimal cost-reporting, compliance and accounting policies,

procedures and controls necessary to ensure that EverCare had in place the most basic of MEDS




                                               47
           Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 48 of 73




and MMCOR reporting programs during the relevant periods as required by the applicable New

York state law, rules and regulations.

       179.     Accordingly, each of the foregoing errors, omissions and decisions by PKF and

the Individual Auditor Defendants, their total abandonment of the interests of EverCare and their

blatant disregard for EverCare’s independent corporate existence and form during the Pre-

Separation Period had and continues to have far-reaching consequences and has directly and

proximately caused EverCare to suffer ongoing monetary, compensatory, consequential and

punitive damages (including reasonable attorneys’ fees) and other injuries in an amount, which

will continue to increase, but which, as of now, EverCare reasonably believes exceeds $25

million.

       (e)      The IBNR Reserve Deficiency

       180.     In accordance with Part 98, all MCOs, including MLTCPs, must establish IBNR

reserves (the “IBNR Reserve”) for medical claims expenses and/or events that have occurred but

have not yet been reported during any given annual MMCOR period.                 Duly authorized

executives of a MCO such as EverCare must report and certify to the DOH that its IBNR

Reserve is truthful and accurate.

       181.     As of in or about January 2020, EverCare reported to the DOH that it had an

IBNR Reserve deficiency in excess of $15 million, and, upon information and belief, it estimates

that, due to, inter alia, the errors and omissions of material fact proximately and directly caused

by the PKF Defendants in connection with the State Cost Reports they filed or caused to be filed

on behalf of EverCare during the Relevant Period, EverCare’s IBNR Reserve requirement has

and will continue to accrue at a rate reasonably believe to exceed $4 million per year.




                                                48
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 49 of 73




       182.    At all relevant times subsequent to EverCare’s separation from the Elant Group

and its termination of PKF after discovering the fraudulent nature of the FY2015 State Cost

Reports that PKF filed or caused to be filed with the State on behalf of EverCare, EverCare has

actively and continuously worked with applicable State Regulators to cure any deficiencies that

may exist. To that end, EverCare has actively sought a rate review by the applicable State

Regulators to obtain accurate and proper PMPM rate adjustments that reflect EverCare’s true

MLTCP rate adequacy and risk for fiscal years 2016-17, 2017-18 and 2018-19, based on its true

medical acuity and utilization of services by its Members.

                                -
                                X.      FHA MORTGAGE SCHEME

       183.    Beginning in approximately 2010 and continuing at all times relevant, the Elant

and PKF Defendants utilized documents and transactions related to the other RICO Schemes and

Financial Statement Fraud to permit Elant and the Obligated Group to apply and remain eligible

for a mortgage totaling $23.5 million from Wells Fargo, N.A. (“Wells Fargo”), insured by the

Federal Housing Authority (“FHA”) through a program jointly administered by the FHA and the

Department of Housing and Urban Development (“HUD”) (the “FHA Mortgage”) pursuant to

sections 232 and 223f of the National Housing Act (12 U.S.C. § 1715w, 12 U.S.C. § 1715(b) and

42 U.S.C. 3535), in violation of 42 U.S.C. § 1344.

       184.    The Elant Leaders on behalf of Elant and the Obligated Group utilized AFSs and

other financial records and figures prepared by Defendants to apply and demonstrate continuing

eligibility for the FHA Mortgage (“Falsified Financial Records”).

       185.    The Falsified Financial Records prepared by Defendants and sent by Elant to

Wells Fargo, the FHA and/or HUD, inter alia, deceptively categorized the Inter-Company

Transfers and Loss Transfers as “current” assets or obligations of EverCare and/or as loans that



                                               49
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 50 of 73




EverCare and/or other Elant affiliates had advanced to the Obligated Group and were improperly

deemed by Defendants to be repayable or to be forgiven within twelve months, in whole or in

part during the Relevant Period, which gave the Obligated Group a false appearance of solvency.

At all times relevant, the Defendants knew that, with respect to each of the affiliated company

transactions between members of the Elant Group (including the Obligated Group) and

EverCare, the conclusions the Defendants reached and opinions set forth in the Falsified

Financial Records were false.     Specifically, they knew that the Inter-Company and Loss

Transfers were either the product of fraudulent overbilling (i.e., a product of Medicaid

Fraud/overbilling) or that the Obligated Group’s affiliates, including EverCare, had not actually

forgiven the loans, and in fact, that these debts were listed as current assets on various AFSs

prepared by Defendants for the Obligated Group’s affiliates, including EverCare. Effectively,

Elant and the PKF Defendants conspired to create the Falsified Financial Records in order to

make the Obligated Group appear solvent – when they were actually drowning in debt – in order

to ensure the Obligated Group would qualify, and subsequently remain eligible, for the FHA

Mortgage (hereinafter the “FHA Mortgage Fraud”).

       186.    But for the Falsified Financial Records, Elant and the Obligated Group could not

have met the liquidity, debt to value ratio and other essential covenants and statutory and

contractual requirements necessary to qualify and/or remain eligible for the FHA Mortgage.

                           XI.     RICO SCHEMES PREDICATE ACTS

       187.    As detailed in the Predicate Acts Chart attached hereto as Appendix A, at all

times relevant, the Elant and PKF Defendants utilized the USPS, other common carriers,

interstate bank wire transfers, as well as email and other electronic communications to effectuate




                                               50
       Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 51 of 73




and further the RICO Schemes, Financial Statement Fraud and bank fraud in violation of 18 USC

§§ 1341, 1343 and 1344. Specifically:

          a. The Individual Auditor Defendants sent various communications which passed
             through interstate email servers (“Interstate Emails”) to EverCare and Elant
             discussing and furthering the substance, creation and eventual filing of the AFSs
             with state regulators. See Appendix A, Predicate Act Chart, at ## 32-51, 55-56,
             61-65;

          b. PKF caused EverCare to file materially false AFSs with the NYS Office of the
             Attorney General Charities Bureau (the “NY AG”), when EverCare sent to the
             NY AG the CHAR500 forms containing the materially false AFSs via the USPS.
             See Appendix A, Predicate Act Chart, at ## 1, 10 & 26;

          c.   Upon information and belief, at times relevant, PKF caused EverCare and the
               Elant Entities to file materially false AFSs with the DOH, through Interstate
               Email;

          d. In furtherance of the Inter-company Transfers, in which Whitney sought
             subsequent approval for those transfers, he sent at least one letter via USPS to the
             DOH. See Appendix A, Predicate Act Chart, at ## 56 & 65;

          e. Elant sent various communications and Falsified Financial Records relevant to the
             application for the FHA Mortgage from its offices in New York to Elant’s
             mortgage consultants, Sims Mortgage Funding, Inc (“Sims”) in New Jersey at the
             direction of Whitney, Cornell, Zambito, McCarthy, Kennedy and/or Suarez, see
             Appendix A, Predicate Act Chart, at ##2-9, 11-12, 14-17, 20-23, 28, 53-54 & 59;

          f. Elant Leaders, including Whitney and Zambito, at the direction of McCarthy,
             Kennedy and/or Suarez, engaged in one or more interstate telephone conferences
             with personnel from Sims specifically regarding the characterization of the Inter-
             Company Transfers and Loss Transfers in the Falsified Financial Records to
             avoid scrutiny by Wells Fargo, the FHA and/or HUD, id. at ## 13 & 29;

          g. In turn, Sims transmitted the Falsified Financial Records to Summit Consulting,
             LLC (“Summit”), in Washington D.C., which was providing underwriting support
             to Elant and the Obligated Group for the FHA Mortgage application, id. at ## 18
             & 19;

          h. Upon information and belief, at all times relevant, Elant, Sims and/or Summit also
             transmitted the Falsified Financial Records to the FHA and or HUD via the USPS,
             intestate carrier and/or Interstate Emails in furtherance of the FHA Mortgage
             Fraud;

          i. After the FHA Mortgage was approved, Elant and the PKF Defendants continued
             to draft and/or transmit, or cause to be transmitted, to Wells Fargo, HUD and/or
             the FHA additional materially false AFSs falsely characterizing the current versus
                                              51
         Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 52 of 73




                non-current nature of the Inter-Company Transfers and Loss Transfers in order to
                continue to remain eligible for the FHA Mortgage, id. at ## 52-54 & 59; and,

            j. Elant Leaders, including Whitney, Cornell and/or Zambito initiated or caused to
               be initiated, various intrastate bank wire transfers between Elant in Goshen, New
               York and Wells Fargo’s Commercial Mortgage Servicing Unit in Mclean,
               Virginia related to the FHA Mortgage, including to receive the mortgage proceeds
               from Wells Fargo, id. at ## 24-25 & 27.



                                             COUNTS


                                            COUNT I

                         (Violation of 18 U.S.C. § 1962(c) - Civil Rico)

         188.   Plaintiff adopts by reference and incorporates herein the allegations set forth

above.

                                     The EverCare Enterprise

         189.   Defendants are “persons” within the meaning of 18 U.S.C. § 1961(3) who

conducted the affairs of the enterprise through a pattern of racketeering activity in violation of 18

U.S.C. § 1962(c).

         190.   The EverCare Enterprise is a victim enterprise and/or an association-in-fact within

the meaning of 18 U.S.C. § 1961(4) consisting of members of the Elant Group and the

Defendants. The EverCare Enterprise, was an ongoing organization that functioned as a

continuing unit throughout the Relevant Period.

         191.   The Elant Leaders and the Defendants are “persons” distinct from EverCare.

         192.   The Enterprise falls within the meaning of 18 U.S.C. § 1961(4) and consists of a

group of “persons” associated together for the common purpose of generating money for its

members, including the Elant Group and Defendants, by perpetrating the Financial Statement

Fraud and RICO Schemes. The Defendants and their co-conspirators also took steps to conceal

                                                 52
         Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 53 of 73




their activities from law enforcement, including through the witting or unwitting use of proxies

and/or nominees, fraudulent and inflated requests for payment and Falsified Financial Records.

                                  Effect on Interstate Commerce

         193.   The Enterprise engaged in and affected interstate commerce because, inter alia:

(i) Members of the Enterprise, including, but not limited to the Defendants, transacted business,

functioned and had office locations in, and their activities affected, interstate and foreign

commerce; (ii) Defendants, by, together with and through certain PKF parent, subsidiary and

affiliated organizations, conducted its public accounting and business operations for the benefit

of its clients like the Elant Entities and EverCare throughout the New York, New Jersey and

Connecticut tri-state area; (iii) the PKF Entities overtly marketed that they are member firms of

the PKF International Limited network of legally independent firms having offices across the

globe; (iv) effectuated its criminal ends through the filing of false state and federal tax returns;

and (v) engaged in fraudulent schemes which were intended to, and did, fraudulently obtain

federal Medicaid funds and/or federally insured mortgages issued by a federal financial

institution.

                         Pattern and Practice of Racketeering Activities

         194.   Defendants have conducted and participated in the affairs of the Enterprise

through a pattern of racketeering activity within the meaning of 18 U.S.C. §§ 1961(1) and

1961(5), including through multiple instances of mail and wire fraud in violation of 18 U.S.C. §§

1341 & 1343 and bank fraud in violation of 18 U.S.C. § 1344, as described above and outlined

below.

                                       Mail and Wire Fraud

         195.   Throughout the Relevant Period, such dates being approximate and inclusive,

within the Southern District of New York and elsewhere, the Defendants, together with others,

                                                53
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 54 of 73




being persons employed by and associated with the Enterprise, an enterprise that engaged in

activities which affected, interstate and foreign commerce, did knowingly and intentionally and

for the purpose of executing the schemes and artifices identified below, transmit and/or cause to

be transmitted, by means of wire communication in interstate and foreign commerce, and/or

through the post office or authorized depository for mail or through a private or commercial

interstate carrier, one or more writings signs signals, pictures and sounds, interstate e-mails and

written communications in violation of 18 U.S.C. §§ 1341 & 1343.

       196.    By way of example, a sample of the above referenced predicate acts are detailed

in the Predicate Acts Chart attached hereto as Appendix A.

                                          Bank Fraud

       197.    As more fully described in section X of this Amended Complaint, between

January 2012 and December 2017, such dates being approximate and inclusive, within the

Southern District of New York and elsewhere, PKF, Suarez, McCarthy and Kennedy, together

with others including Whitney, Cornell and Zambito, being persons employed by and associated

with the Enterprise, an enterprise that engaged in and the activities of which affected, interstate

and foreign commerce, did knowingly and intentionally and for the purpose of executing the

schemes and artifices identified below, conspire to defraud Wells Fargo, a federal financial

institution the deposits of which were insured by the Federal Deposit Insurance Corporation, of

moneys, funds, credits, assets and other property owned by, and under the custody and control of

such financial institution by means of fraudulently applying for and obtaining the FHA

Mortgages in violation of 18 U.S.C. § 1344.

       198.    By way of example, a sample of the above referenced predicate acts are detailed

in the Predicate Acts Chart attached hereto as Appendix A.



                                                54
          Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 55 of 73




                                              RICO Injury

          199.   Plaintiff’s property and business have been injured by reason of these violations,

in that it was defalcated of more than $25 million dollars in funds by virtue of the RICO

Schemes which resulted from the Financial Statement Fraud outlined above.

          200.   By virtue of these violations of 18 U.S.C. § 1962(c), Defendants are jointly and

severally liable to Plaintiff for statutory treble damages in amount equal to three times

EverCare’s compensatory and consequential damages in an amount to be determined at trial, but

which EverCare reasonably believes is in excess of three times $25 million, together with any

accrued but unpaid interest, costs (including reasonable attorneys’ fees) and disbursements.

                                              COUNT II

          (Violation of 18 U.S.C. § 1962(d) By Conspiring to Violate 18 U.S.C. § 1962(c))

          201.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          202.   Section 1962(d) of RICO provides that it “shall be unlawful for any person to

conspire to violate any of the provisions of subsection (a), (b) or (c) of this section.”

          203.   Defendants have violated section 1962(d) by conspiring to violate 18 U.S.C. §

1962(c). The object of this conspiracy has been and is to conduct or participate in, directly or

indirectly, the conduct of the affairs of the section 1962(c) Enterprise described previously

through a pattern of racketeering activity.

          204.   As demonstrated in detail above and in Appendix A, Defendants’ co-conspirators,

including, but not limited to, the Elant Leaders have engaged in numerous overt and predicate

fraudulent racketeering acts in furtherance of the conspiracy, including multiple instances of mail




                                                  55
         Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 56 of 73




and wire fraud in violation of 18 U.S.C. §§ 1341 & 1343 and bank fraud in violation of 18

U.S.C. § 1344.

         205.    The nature of the above-described Defendants/co-conspirators’ acts in furtherance

of the conspiracy gives rise to an inference that they not only agreed to take actions constituting

violations of 18 U.S.C. § 1962(c), but that they were aware that their ongoing fraudulent acts

have been and were at all times part of an overall pattern of racketeering activity in violation of

18 U.S.C. § 1962(d). At all relevant times, all Defendants and all Defendants’ co-conspirators

were aware of the essential nature and scope of the EverCare Enterprise and intended to

participate in it.

         206.    Plaintiff’s property and business have been injured by reason of these violations,

in that it was defalcated of more than $25 million dollars in funds by virtue of the RICO

Schemes which resulted from the Financial Statement Fraud outlined above.

         207.    By virtue of these violations of 18 U.S.C. § 1962(d), Defendants are jointly and

severally liable to Plaintiff for statutory treble damages in amount equal to three times

EverCare’s compensatory and consequential damages in an amount to be determined at trial, but

which EverCare reasonably believes is in excess of three times $25 million, together with any

accrued but unpaid interest, costs (including reasonable attorneys’ fees) and disbursements.

         208.    As a direct and proximate result of Defendants’ overt acts and predicate acts in

furtherance of violating 18 U.S.C. § 1962(d) by conspiring to violate 18 U.S.C. § 1962(c),

Plaintiff has been and continues to suffer injury to business or property, as set forth more fully

above.

                                            COUNT III

                                      (Common Law Fraud)



                                                 56
          Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 57 of 73




          209.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          210.   Throughout the Relevant Period Defendants held themselves out and agreed to act

as EverCare’s certified public accountants, financial consultants, tax advisors and auditors.

          211.   In connection with Defendants’ retention as EverCare’s public accountants and

auditors, and pursuant to the Post-Separation Engagement Letters, Defendants prepared

EverCare’s State Cost Reports for the FY’s 2013-2015.

          212.   Those State Cost Reports contained materially false statements, including, by way

of example, but not limited to, falsely categorizing assets and obligations of EverCare and

improper categorization of Inter-Company Transfers between EverCare and the Elant Entities.

          213.   Specifically, but as set forth in greater detail above, throughout the Relevant

Period PKF knew but willfully disregarded that, inter alia, those publicly filed State Cost

Reports and other documents and communications deceptively categorized the unlawful Inter-

Company Transfers and Loss Transfers as “current” assets or obligations of EverCare and/or as

loans that EverCare and/or other Elant affiliates had advanced to the Obligated Group and were

improperly deemed by PKF to be repayable or forgiven within twelve months, in whole or in

part during the Relevant Period.

          214.   Further PKF concealed from EverCare material facts including, but not limiting

to, false representations and omissions of material fact relating to the following: (i) the sham

transaction concerning the Fishkill Lease; (ii) the filing under false pretenses of materially

misleading and untrue EverCare financial statements, MEDS and Encounter Data cost reports,

MMCOR, as well as related communications and correspondence, as required by one or more

State Regulators, including but not limited to, the DFS and the DOH; (iii) the exorbitant and



                                                 57
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 58 of 73




excessive PMPM Management Fees that the Elant Group caused to be charged to EverCare and

caused EverCare to pay without any justifiable or legitimate business purpose to enable the Elant

Group to conceal the unlawful Inter-Company Transfers; and (iv) the unauthorized distributions

and fraudulent conveyances of millions of dollars’ worth of Inter-Company Transfers which the

Elant Group caused to occur during the relevant period from EverCare to one or more of the

Elant Entities and other third parties.

       215.    The Defendants knew that, with respect to each of the affiliated company

transactions between members of the Elant Group and EverCare, the conclusions they reached

and opinions that they held, as set forth in each of the applicable AFSs and other State Cost

Reports were not true.

       216.    At all relevant times herein Defendants knew that the information contained in the

AFSs derived from or made a part of the other State Cost Reports, which contained materially

misleading or false information.

       217.    More specifically, Defendants actually knew those representations and omissions

of material fact were false at the time they submitted or caused them to be submitted to the State

Regulators.

       218.    Defendants intended for EverCare and the State Regulators to rely on the State

Cost Reports, despite their falsity.

       219.     EverCare and the State Regulators did in fact rely on the State Cost Reports

prepared by Defendants.

       220.    Because Defendants certified the relevant State Cost Reports and because

Defendants acted and held themselves out as EverCare’s certified public accountants, financial

consultants, tax advisors and auditors, and because of the various covenants contained in the



                                               58
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 59 of 73




“Qualifications Letter” dated March 31, 2016, EverCare and the State Regulators’ reliance on

Defendants prepared State Cost Reports was justifiable.

       221.    As a result of this reliance on the inaccurate State Cost Reports Defendants

certified to the State Regulators severely under reporting the number and cost of Encounters,

EverCare’s PMPM capitation rate, was reduced by the State to a level insufficient to cover and

pay the contractual cost of providing services to its Members.

       222.    Additionally, Defendants by presenting EverCare with the Qualifications Letter

intentionally misrepresented their abilitity to, among other things, perform services in

compliance GAAP and GAAS, the NAIC model audit rules, AICIPA, as well as Defendants’

promise that it was capable of acting “independent[ly]”, in order to induce EverCare to enter into

the 2016 Post-Seperation Engagement Letter.

       223.    Upon information and belief, Defendants fraudulently induced EverCare to enter

into the 2016 Post-Separation Engagement Letter in order to continue to obscure their past

involvement in the State Cost Report Fraud and RICO Schemes, which was motivated, at least in

part, by their desire to avoid additional scrutiny from the federal authorities who had just recently

investigated Defendants for their involvment in the strikingly similar Town of Ramapo Fraud.

       224.    As a result of the foregoing, Defendants are jointly and severally liable to Plaintiff

for all compensatory, consequential and punitive damages, including, but not limited to, the

forfeiture of all compensation and benefits paid or given to each of them during their respective

periods of disloyalty which were directly and proximately caused by those breaches, in an

amount to be determined at trial, but which EverCare reasonably believes is in excess of $25

million together with any accrued but unpaid interest, costs (including reasonable attorneys’

fees) and disbursements.



                                                 59
          Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 60 of 73




                                                COUNT IV

                     (Aiding and Abetting the Elant Group’s Common Law Fraud)

          225.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          226.   As set forth in greater detail above and throughout the Relevant Period, the Elant

Group made numerous false representations to or fraudulently and deceptively concealed from

EverCare material facts including, but not limited to, false representations and omissions of

material fact relating to: (i) the sham transaction concerning the Fishkill Lease; (ii) the filing

under false pretenses of materially misleading and untrue EverCare financial statements, MEDS

and Encounter Data cost reports, MMCOR, as well as related communications and

correspondence, as required by one or more State Regulators, including but not limited to, the

DFS and the DOH; (iii) the exorbitant and excessive PMPM Management Fees that the Elant

Group caused to be charged to EverCare and caused EverCare to pay without any justifiable or

legitimate business purpose to enable the Elant Group to conceal the unlawful Inter-Company

Transfers; and (iv) the unauthorized distributions and fraudulent conveyances of millions of

dollars’ worth of Inter-Company Transfers which the Elant Group caused to occur during the

relevant period from EverCare to one or more of the Elant Entities and other third parties.

          227.   At all times relevant to the allegations set forth herein, at the time such

representations or omissions of material fact were made, those representations or omissions were

false at the time they were made and the Elant Group knew that they were false.

          228.   The Elant Group, knew that such misrepresentations and omissions of fact were

material and that EverCare (and the State Regulators) would rely upon them in connection with

reports and other submissions that EverCare was required to make under penalty of perjury to the



                                                 60
          Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 61 of 73




applicable State Regulators and in operating its business and caring for the health and welfare of

the public whom it serves.

          229.   Further, each of the Elant Group intended that EverCare would rely on such

misrepresentations, and EverCare did rely on those misrepresentations to their detriment.

          230.   As a direct and proximate result of the foregoing, EverCare has suffered

significant damages.

          231.   At all times relevant to the allegations set forth herein, Defendants, in their

capacities as agents and representatives of each of the Elant Entities, had actual knowledge of

each and every fraud committed by the Elant Group and substantially and actively participated,

aided and abetted the Elant Group in connection with and in furtherance of the frauds committed

upon EverCare.

          232.   As a result of the foregoing, Defendants are jointly and severally liable to Plaintiff

for all compensatory, consequential and punitive damages, including, but not limited to, the

forfeiture of all compensation and benefits paid or given to each of them during their respective

periods of disloyalty which were directly and proximately caused by those breaches, in an

amount to be determined at trial, but which EverCare reasonably believes is in excess of $25

million together with any accrued but unpaid interest, costs (including reasonable attorneys’

fees) and disbursements.



                                                  COUNT V

                                         (Breach of Fiduciary Duty)

          233.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.



                                                  61
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 62 of 73




       234.    The Defendants are certified public accountants.

       235.    During the Relevant Period, Defendants served as the certified public accountants,

tax advisors and consultants for EverCare and the Elant Entities.

       236.    In this role, Defendants were obligated to provide, act or give advice for the

benefit of their client, EverCare on matters within the scope of this relationship, including, but

not limited to, the State Cost Reports.

       237.     At all times relevant to the allegations set forth herein; EverCare further reposed

its trust and confidence in Defendants to act with due care, loyalty and with complete candor in

connection with their obligations and scope of the services they provided to EverCare.

       238.    Accordingly, at all times relevant to the allegations set forth herein, Defendants

owed a fiduciary duty to EverCare.

       239.    Instead, throughout the Relevant Period Defendants chose financial remuneration

and the benefits they derived from their engagement as the financial accounting, tax and audit

professionals of each of the Elant Entities over their professional responsibilities to EverCare.

       240.    Specifically, the PKF Defendants breached their duty of loyalty by aiding the

Elant Group in its scheme to defraud EverCare.

       241.    Further, Defendants breached their duties due care, loyalty and candor to

EverCare by, placing their own interests ahead of those of EverCare, when in March 2016,

Defendants foisted the responsibility of determining whether the Inter-Company Transfers

should still be considered as “current” assets for purposes of the FY2015 AFS.

       242.    Upon information and belief, this determination was exclusively within the

Defendants’ professional purview and responsibility to make as EverCare’s audit professionals,

but they failed and refused to make it at a time when they knew EverCare had few good



                                                 62
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 63 of 73




alternatives – (i) it could make a determination that EverCare’s executives were ill-suited and not

professionally competent to make or (ii) it could unwittingly submit to its auditors wishes and

potentially waive substantive legal rights.

       243.     Upon further information and belief, Defendants proceeded in this fashion

because they were being investigated by Federal Authorities for strikingly similar behavior

related to the Town of Ramapo Fraud and wished to avoid scrutiny of their prior

mischaracterization of the Inter-Company Transfers.

       244.     Defendants further knew the dire financial consequences this decision could have

for EverCare.    No material change in circumstances impacting the collection of the Inter-

Company Transfers had occurred since PKF had prepared and filed with the applicable State

Regulators each of the previous years’ annual AFSs on behalf of EverCare since at least the

fiscal year ending December 31, 2010. Rather, the Defendants had continuously and without

qualification determined in prior years that it was appropriate to characterize the “due to/due

from” Inter-Company Transfers between EverCare and other members of the Elant Group in

those prior years as “current” assets or liabilities of EverCare, notwithstanding that the Elant

Leaders, in particular Whitney, had failed and refused to comply with the Inter-Company

Transfer SODs.

       245.     Defendants breached their fiduciary duties to EverCare by placing their own self-

interest above their professional responsibilities and contractual obligations to EverCare.

       246.     As a direct, reasonable, foreseeable, and proximate cause of the numerous and

ongoing breaches of fiduciary duties committed by Defendants and each of which is described in

greater detail above, EverCare has been and continues to be damaged by each of the Defendants,

jointly and severally, in an amount to be determined at trial, but which EverCare reasonably



                                                63
          Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 64 of 73




believes is currently in excess of $25 million, and each of the Defendants is further jointly and

severally liable to EverCare for all compensatory, consequential and punitive damages,

including, but not limited to, the forfeiture of all compensation and benefits paid or given to each

of them during their respective periods of disloyalty which were directly and proximately caused

by those breaches, with any accrued but unpaid interest, costs (including reasonable attorneys’

fees) and disbursements.

                                                COUNT VI

                 (Aiding and Abetting the Elant Group’s Breaches of Fiduciary Duty)

          247.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          248.   Elant dominated and controlled EverCare and was EverCare’s alter ego, sole

corporate member and active parent from in or about May 1, 2010, through on or about the

Separation Date, December 31, 2014.

          249.   As EverCare’s alter ego, sole corporate member and active parent, Elant owed

fiduciary duties to EverCare.

          250.   From in or about May 1, 2010 through on or about the Separation Date, December

31, 2014, as a reasonable, direct, foreseeable and proximate result of Elant’s domination and

control of EverCare and its status as the alter ego, sole member and active parent of EverCare

and in her capacity as the Chair of both the Elant Board and the EverCare Board, as well an

administrative consultant for and interim CEO of EverCare pursuant to the ASAs, EverCare

entrusted Cornell with its highly confidential and proprietary information, including, but not

limited to its confidential financial, strategic, administrative, operational and patient information.




                                                 64
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 65 of 73




       251.    From in or about May 1, 2010 through on or about the Separation Date, December

31, 2014, as a result of Elant’s domination and control of EverCare and its status as the alter ego,

sole member and active parent of EverCare, and in her capacity as the actual, de facto and/or

contractual Chief Financial Officer and/or Controller of EverCare pursuant to the ASAs and as a

licensed CPA, EverCare entrusted the Elant Group with its highly confidential and proprietary

information, including, but not limited to its confidential financial, operational, strategic and

Member information.

       252.     From in or about May 1, 2010 through on or about the Separation Date,

December 31, 2014, as a reasonable, direct, foreseeable and proximate result of Elant’s

domination and control of EverCare, its status as EverCare’s alter ego, sole member and active

parent and in Whitney’s capacity as the actual, de facto and/or contractual President and Chief

Executive Officer of EverCare pursuant to the ASAs; EverCare entrusted Whitney with its

highly confidential and proprietary information, including, but not limited to, its confidential

financial, strategic, administrative, operational and Member information.

       253.    At all times relevant to the allegations set forth herein, EverCare further reposed

in Elant Group its trust and confidence to act with due care, loyalty and with complete candor in

connection with the day-to-day management and decision-making with respect to its financial

and corporate affairs.

       254.    As a result of the foregoing and pursuant to the terms of the applicable ASAs, as

well as the statutory duties reposed in the Elant Group as directors and/or officers of EverCare in

accordance with Article 7, et seq., of the Not-for-Profit Corporation Law (the “NPCL”), at all

times relevant to the allegations set forth herein, the Elant Group owed common law, contractual

and statutory fiduciary duties of utmost loyalty, care and candor to EverCare.



                                                65
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 66 of 73




       255.     For the reasons set forth herein, the Elant Group has breached the contractual and

common law fiduciary duties of care, loyalty and candor, as well as the statutory duties pursuant

to the NPCL, including, but not limited to, NPCL §§ 717, 719 and 720, which they owed to

EverCare.

       256.     As set forth in greater detail herein the Elant Group, engaged in multiple

fraudulent schemes contrary to and in breach of the fiduciary duties of loyalty, care and utmost

candor that Elant and the Elant Leaders owed to EverCare inter alia, by systematically engaging

in a clandestine course of conduct through which Elant and the Elant Leaders caused the

unauthorized and improper diversion, waste, misappropriation and transfer, directly or indirectly,

of significant monies and assets from EverCare to the Elant Entities and EverCare lacked

adequate and appropriate EMR systems, personnel, and controls, causing EverCare to fail to

satisfy its MMCOR compliance requirements, in an effort to bolster the failing financial

condition of those related Elant Entities and underwrite their existence (i.e., the Financial

Statement Fraud and RICO Schemes).

       257.     Elant, through the Elant Entities, failed and refused to invest sufficient capital or

other resources to ensure that at all relevant times EverCare satisfied its MMCOR compliance

requirements.

       258.     The Elant Group engaged in behavior that was contrary to and in dereliction of

their positions within both EverCare and Elant and in violation of the fiduciary duties of loyalty,

care and utmost candor that the Elant Leaders owed to EverCare by, inter alia, systematically

engaging in a ultra vires fraudulent scheme through which Elant caused the unauthorized and

improper diversion and transfer of significant monies, property and other assets from EverCare

to the Elant Entities (and/or she reasonably, directly, foreseeably and proximately caused the



                                                 66
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 67 of 73




unauthorized diversion and transfer of liabilities from one or more of Elant Defendants to

EverCare), in an effort to bolster the financial health of those failing related Elant Entities and

underwrite their existence; by imposing upon EverCare grossly inflated rates—well in excess of

those approved by the State—to be charged to EverCare for services rendered by one or more of

the Elant SNFs; and by causing EverCare to enter into inflated, unnecessary and unapproved

contracts and sham leases, including, but not limited to the Fishkill Lease.

       259.    At all times relevant to the allegations set forth herein, the Elant Leaders had

conflicts-of-interest as a result of their dual positions within both Elant and EverCare; engaged in

behavior that was contrary to their positions, and in violation of the fiduciary duties of loyalty,

care and utmost candor that she owed to EverCare by, inter alia, systematically engaging in an

ultra vires fraudulent scheme through which Elant caused EverCare to fail to satisfy its MMCOR

compliance requirements.

       260.    As a result, Elant and the Elant Leaders failed to faithfully exercise and breached

the fiduciary duties they owed to EverCare.

       261.    At all times relevant to the allegations set forth herein, Defendants, in their

capacities as agents and representatives of each of the Elant Entities, had actual knowledge of

each and every breach of fiduciary duty committed by the Elant Group and substantially and

actively participated, aided and abetted the Elant Group in connection with and in furtherance of

its breaches of those fiduciary duties (i.e., the Financial Statement Fraud and RICO Schemes).

       262.    As a direct, reasonable, foreseeable, and proximate cause of aiding the numerous

breaches of fiduciary duties committed by the Elant Group, which Defendants knowingly and

substantially participated in and aided and abetted and each of which is described in greater

detail above, EverCare has been and continues to be damaged by each of the Defendants, jointly



                                                67
          Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 68 of 73




and severally, in an amount to be determined at trial, but which EverCare reasonably believes is

currently in excess of $25 million, and each of the Defendants is further jointly and severally

liable to EverCare for all compensatory, consequential and punitive damages, including, but not

limited to, the forfeiture of all compensation and benefits paid or given to each of them during

their respective periods of disloyalty which were directly and proximately caused by those

breaches, with any accrued but unpaid interest, costs (including reasonable attorneys’ fees) and

disbursements.

                                               COUNT VII

                                           (Breach of Contract)


          263.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          264.   Throughout the Relevant Period the PKF Entities held themselves out and

continued to act as EverCare’s certified public accountants, financial consultants, tax advisors

and auditors.

          265.   In connection with the PKF Entities’ retention as EverCare’s public accountants

and auditors, and pursuant to the Post-Separation Engagement Letters, the PKF Entities

promised, inter alia to prepare AFSs for EverCare for FYs 2013-2015 and assist in the

preparation of EverCare’s Medicaid cost reports for those same years.

          266.   In connection with these services, the PKF Entities were obligated to perform its

audit in compliance with GAAS and GAAP, to “obtain reasonable, rather than absolute,

assurance that the financial statements are free of material misstatement, whether caused by error

or fraud,” to “examin[e], on a test basis, evidence supporting the amounts and disclosures in the

financial statements”, and to “perform additional procedures necessary to certify the

                                                 68
           Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 69 of 73




supplemental information required by [the] New York State Department of Health in the cost

report.”

       267.     In addition, and with respect to the 2016 AFS, the PKF Entities represented to

EverCare in the Qualifications Letter that it was independent with respect to EverCare, capable

of conforming to the professional code of Conduct of the AICP and NYS Board of Public

Accountancy and NAIC’s Model Rule regarding qualifications of independent CPAs, and that

the PKF Entities were aware the FY 2015 AFS would be filed with NYS DFS and that the DFS

would be relying on the information contained therein.

       268.     EverCare has fully complied with the terms of the Post-Separation Engagement

Letters.

       269.     The PKF Entities breached the Qualifications Letter and Post-Separation

Engagement Letters by, inter alia, failing to prepare the AFSs for EverCare for FYs 2013-2015

in accordance with GAAS and GAAP.

       270.     Further, the PKF Entities breached the Qualifications Letter and Post-Separation

Engagement Letters because they were not independent with respect to EverCare and incapable

of conforming to the professional code of Conduct of the AICP and NYS Board of Public

Accountancy and NAIC’s Model Rule regarding qualifications of independent CPAs, due to

inherent conflicts of interest, their own unclean hands and various intercompany balances

between EverCare and the Elant Entities.

       271.     As a direct and proximate cause of the PKF Entities breaches of the Qualifications

Letter and Post-Separation Engagement Letters, EverCare has been and continues to be damaged

in an amount to be determined at trial, but which EverCare reasonably believes is currently in

excess of the amount of $25 million, and the PKF Entities are jointly and severally liable to



                                                69
          Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 70 of 73




EverCare for all compensatory and consequential damages caused by those breaches, together

with any accrued but unpaid interest, costs (including reasonable attorneys’ fees) and

disbursements.

                                                COUNT VIII

                                           (Auditor Malpractice)

          272.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          273.   The PKF Defendants are certified public accountants.

          274.   During the Relevant Period, PKF served as the certified public accountants, tax

advisors and consultants for EverCare and the Elant Entities.

          275.   As the certified public accountants for EverCare and the Elant Entities,

Defendants were obligated to use such skill and care in the performance of their work as

reasonably skillful and diligent CPAs would use under the same circumstances.

          276.   This obligation includes the professional duty to EverCare to conduct their audits

of EverCare with due professional care, skepticism and in accordance with GAAS and GAAP.

          277.   Defendants breached their duty by failing to conduct their audits of EverCare and

the Elant Entities with due professional care, skepticism and in accordance with GAAS and

GAAP. Specifically, Defendants ignored certain information and otherwise failed to investigate

other facts and issues related to EverCare’s and the Elant Entities’ audits that would ordinarily be

made by a reasonably skillful and diligent accountant under the circumstances and facts set forth

above.

          278.   Accordingly, PKF is liable for its breach of this duty.

          279.   As a direct and proximate cause of Defendants’ breaches of its duties to EverCare

as its certified public accountant, EverCare has been and continues to be damaged by each of the
                                                  70
       Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 71 of 73




Defendants, jointly and severally, in an amount to be determined at trial, but which EverCare

reasonably believes is currently in excess of the amount of $25 million, and PKF is liable to

EverCare for all compensatory and consequential damages caused by those breaches, together

with any accrued but unpaid interest, costs (including reasonable attorneys’ fees) and

disbursements.




                                             71
        Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 72 of 73




                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff EverCare demands judgment in its favor as follows:

        a)     On the First Count, a judgment under 18 U.S.C. § 1962(c) in favor of EverCare
and against Defendants, jointly and severally, awarding statutory treble damages in amount equal
to three times EverCare’s compensatory and consequential damages in an amount to be
determined at trial, but which EverCare reasonably believes is in excess of three times $25
million, together with any accrued but unpaid interest, costs (including reasonable attorneys’
fees) and disbursements;

        b)     On the Second Count, a judgment under 18 U.S.C. § 1962(d) in favor of
EverCare and against Defendants, jointly and severally, awarding statutory treble damages in
amount equal to three times EverCare’s compensatory and consequential damages in an amount
to be determined at trial, but which EverCare reasonably believes is in excess of three times $25
million, together with any accrued but unpaid interest, costs (including reasonable attorneys’
fees) and disbursements;

        c)       On the Third Count, a judgment for common law fraud in favor of EverCare and
against Defendants, jointly and severally, awarding EverCare compensatory, consequential and
punitive damages, including, but not limited to, the forfeiture of all compensation and benefits
paid or given to each of them during their respective periods of disloyalty which were directly
and proximately caused by those breaches, in an amount to be determined at trial, but which
EverCare reasonably believes is in excess of $25 million, together with any accrued but unpaid
interest, costs (including reasonable attorneys’ fees) and disbursements;

        d)     On the Fourth Count, a judgment for aiding and abetting common law fraud in
favor of EverCare and against Defendants, jointly and severally, awarding EverCare
compensatory, consequential and punitive damages, including, but not limited to, the forfeiture
of all compensation and benefits paid or given to each of them during their respective periods of
disloyalty which were directly and proximately caused by those breaches, in an amount to be
determined at trial, but which EverCare reasonably believes is in excess of $25 million, together
with any accrued but unpaid interest, costs (including reasonable attorneys’ fees) and
disbursements;

        e)     On the Fifth Count, a judgment for breach of fiduciary duty in favor of EverCare
and against Defendants, jointly and severally, awarding EverCare compensatory, consequential
and punitive damages, including, but not limited to, the forfeiture of all compensation and
benefits paid or given to each of the Defendants during their respective periods of disloyalty
which were directly and proximately caused by those breaches, in an amount to be determined at
trial, but which EverCare reasonably believes is in excess of $25 million, together with any
accrued but unpaid interest, costs (including reasonable attorneys’ fees) and disbursements;

        f)    On the Sixth Count, a judgment for aiding and abetting breach of fiduciary duty in
favor of EverCare and against Defendants, jointly and severally, awarding EverCare
compensatory, consequential and punitive damages, including, but not limited to, the forfeiture
of all compensation and benefits paid or given to each of the Defendants during their respective

                                               72
            Case 7:20-cv-02733-PMH Document 12 Filed 07/10/20 Page 73 of 73




periods of disloyalty which were directly and proximately caused by those breaches, in an
amount to be determined at trial, but which EverCare reasonably believes is in excess of $25
million, together with any accrued but unpaid interest, costs (including reasonable attorneys’
fees) and disbursements;

        g)     On the Seventh Count, a judgment for breach of contract in favor of EverCare and
against the PKF Entities, jointly and severally, awarding EverCare compensatory, consequential
and punitive damages in an amount to be determined at trial, but which EverCare reasonably
believes is in excess of $25 million, together with any accrued but unpaid interest, costs
(including reasonable attorneys’ fees) and disbursements;

       h)      On the Eighth Count, a judgment for auditor malpractice in favor of EverCare and
against Defendants, jointly and severally, awarding EverCare compensatory, consequential
caused by Defendants breaches and punitive damages in an amount to be determined at trial, but
which EverCare reasonably believes is in excess of $25 million, together with any accrued but
unpaid interest, costs (including reasonable attorneys’ fees) and disbursements.

                                         JURY DEMAND

        Plaintiff hereby demands a trial by jury as to all such matters triable to a jury.

Dated: July 10, 2020
       New York, NY

                                                       Respectfully Submitted,

                                                       MORITT HOCK & HAMROFF LLP



                                                       By:     /s/ Peter B. Zlotnick
                                                               Peter B. Zlotnick
                                                               Ted A. Berkowitz
                                                               Alexander Litt
                                                       Attorneys for Plaintiff,
                                                       EverCare Choice, Inc.
                                                       1407 Broadway, 39th Floor
                                                       New York, New York 10018
                                                       Tel.: (212) 239-2000




2293196v1
                                                      73
